Plan d'Aménagement de l'U.F.A 10.052

É, La Forestière de Molousdou
” Siège social : 159 rue UTA DOUALA

B.P. 12 065 Douala Tél. :(237)342 8095 Fax :(237) 343 32 42

RC. : 022772 Douala
Agrément n° 0341 /A/CAB/MINEF /DF du 19 avril 2001

MINISTERE DE 'ENVIRANNEUES
République du Cameroun ET ne ENVIRONNEMENT

Paix - travail - Patrie

PLAN D’AMENAGEMENT

UNITE FORESTIERE D’AMENAGEMENT
N° 10. 052

Superficie : 70 912 ha

Concessionnaire : SOTREF

Août 2003

SOTREF
Liste des tableaux Page

Tableau 1 : Répartition du nombre de villages riverains à l’'UFA 10.052 dans les deux
Arrondissements..…....................................... RE 4
Tableau 2 : Données météorologiques de Bertoua.….…

Tableau 3 : Données météorologiques de Yokadouma..….................
Tableau 4 : Pluviométrie de la campagne 1991-1992 poste de Ndélélé…
Tableau 5 : Pluviométrie de la campagne 1991-1992 poste de Kentzou.….
Tableau 6 : Pluviométrie de la campagne 1991-1992 poste de Mindourou...................…… 8
Tableau 7 : Strates forestières de l’'UFA 10.052................................ . 10
Tabieau 8 : Répartition et effectif de la population riveraine. .
Tableau 9 : Répartition de la population par classe d’âge................. ..13
Tableau 10 : Ethnies dans les villages de l’ Arrondissement de Mbang…
Tableau 11 : Ethnies dans les villages de l’ Arrondissement de Ndélélé..
Tableau 12 : Congrégations religieuses et partis politiques de la zone...
Tableau 13 : Têtes de bétail par habitant.….................................
Tableau 14 : Quelques plantes alimentaires et leurs parties utilisées.
Tableau 15 : Quelques plantes médicinales et leur importance... …

Tableau 16 : Répartition des associations dans les villages...

Tableau 17 : Répartition des infrastructures dans les villages.…................................... 25
Tableau 18 : Projets de création des étangs piscicoles et des forêts
communautaires..…............................................................................ 26
Tableau 19 : Anciennes licences attribuées dans l’UFA 10.052... 29
Tableau 20 : Table de contenance... ......... ..32
Tableau 21 : Table de peuplement. 33
Tableau 22 : Table de stock... 35
Tableau 23 : Accroissement moyen annuel des essences principales inventoriées dans

A 37
Tableau 24 : Affectation des terres et activités prioritaires à l’intérieur de la série de
BEC 42
Tableau 25 : Conduite des activités par affectation à l'intérieur de la série de
production............................................................... 43
Tableau 26 : Liste des essences aménagées et pourcentage de leur

volume

Tableau 27 : Possibilité des essences-Simulation retenue.
Tableau 28 : Diamètre minima d’exploitabilité d° aménagement. . -
Tableau 29 : Tableau d'équivalence des contenus des blocs quinquennaux de

Tableau 30 : Planimétrie des blocs…
Tableau 31 : Superficies des AAC.............. ee
Tableau 32 : Planimétrie des assiettes annuelles de coupe. nu 65

Tableau 33 : Contenu des AAC............................................... ….69
Tableau 34 : Ordre de passage, ouverture ou fermeture des blocs à l'exploitation. ….72
Tableau 35 : Evolution du nombre de préexistants par hectares par strates.…................…. 76
Liste des figures . Page

Figure 1 :
Figure 2 :
Figure 3
Figure 4 :
Figure 5
Figure 6 :
Figure 7

Diagramme Ombrothermique de Yokadouma.…............................... 8
Histogramme des effectifs des essences aménagées.

: Planification du réseau de pistes de débardage. 74
Plan de sondage... 31
: Carte de localisation de la strate provisoire après inventaire. .…...................... 55
Carte de la subdivision du massif en blocs quinquennaux de gestion ..56
: Carte de la subdivision des blocs en assiettes annuelles de coupe..….................… 68

Liste des annexes

Annexe 1

Annexe 2 :

Annexe 3

Annexe 4 :
Annexe 5 :
Annexe 6 :
Annexe 7 :
Annexe 8 :
Annexe 9 :

: 30 tableaux de contenus des essences par assiette annuelle de coupe
(page 96 à 124)

Convention provisoire d’exploitation

: Lettre de transmission des essences retenues à la SOTREF

Carte de localisation de l’'UFA au 1/200 000è

Carte des occupations humaines dans l’UFA 10.052

Carte forestière

Carte des affectations

Carte des interventions sylvicoles

Plan quinquennal de gestion du premier bloc

Annexe 10-: Rapport d'inventaire d'aménagement
Table des matières

Introduction
Chapitre 1 : Caractéristiques Biophysiques de la Forêt.….......................................... 3
1 Caractéristiques Biophysiques de la Forêt.…............................................... 4
1.1 Informations administratives... 4
1.2 Facteurs écologiques... 6
Chapitre 2 : Environnement socio-économique de l’'UFA 10.052................................. 11
2 Environnement socio-économique de l'UFA 10.052............................................. 12
2.1 Caractéristiques démographiques... 12
2/2 Activités de le POP 14
2.3 Activités industrielles..…........................................................ 22
2 SES 23
Chapitre 3 : Etat de la forêt... 27
3 Etat de la forêt... 28
3.1 Historique de la forêt... 28
3.2 Travaux forestiers antérieurs..…................................................................ 28
3.3 Synthèse des résultats d’inventaire d’aménagement.…......................................... 32

3.5 Diagnostic sur l’état de la forêt.

Chapitre 4 : Aménagement proposé.….............................................. ..39
ARR SEEN POPOSE 40
4.1 Objectifs d’aménagement assignés à la forêt................................................ 40
4/2 Affectation des Lerres tGroits dusage 41
4.3 Liste des essences aménagées.….............................................................. 43
4.4 Parcellaire.….…...................................................................................... 53
4.5 Régimes sylvicoles spéciaux..................................................... 75
d'6/Programme diintenventionsSViViCOes 75
4.7 Programme de protection de l’Environnement….............................................. 77
4.8 Les autres aménagements. ..…................................................... 81
Chapitre 5 : Participation des populations à l’aménagement de l’'UFA.......................... 84
5 Participation des populations à l’aménagement de PUFA........................................ 85
5.1 Cadre organisationnel et relationnel de la participation des populations. ................ 85
5.2 Mécanisme de la résolution des conflits.….................................................... 86

Il
5.3 Mode d’intervention des populations dans l’aménagement.….............................. 86

Chapitre 6 : Révision du plan d'aménagement... 88
6 Révision du plan d’aménagement....…................................... 89
CO 89
6.2 Suivi de l’aménagement forestier... 89
6.3 Formation... 89
Chapitre 7 : Bilan financier et économique..…....................................... 90
7 Bilan financier et économique..…..….................................................... 91

Bibliographie...................…....................................................... 92
ANNEXES............................................................ eee 94
Fe d'Amémpgcmes de TUFA 10652

Introduction

forêts et en particulier les forêts tropicales connaissent beaucoup de problèmes liés à leur
gestion. En effet, pour satisfaire les multiples besoins d’une population humaine toujours
croissante, les ressources forestières sont exploitées à un rythme inquiétant qui menace la survie
de l’humanité au regard de l’apparition de certains signes tels les changements climatiques,
l’effet de serre, l’avancée du désert, la perte de la biodiversité etc.

Pour freiner ces phénomènes néfastes, la communauté internationale préconise un certain
nombre de mesures.
l

Parmi celles-ci figure l’aménagement forestier durable, c’est à dire la prise en compte de
l’ensemble de l’écosystème forestier qu’il faut mettre en valeur tout en le conservant pour le
bien-être non seulement des générations actuelles, mais aussi pour celles avenir.

Pour partager les préoccupations de la communauté internationale, et conscient de l’importance
des ressources forestières pour le développement économique et social du Cameroun, le
Gouvernement a revu son mode de gestion des ressources forestières.

Le nouveau mode de gestion des forêts est basé sur une gestion conservatoire centrée sur
l’aménagement durable des ressources forestières. Le territoire forestier selon la loi N°94/01 du
20 janvier 1994 portant régime des forêts, de la faune et de la pêche a été divisé en deux
domaines à savoir le Domaine Forestier Permanent et le Domaine Forestier non Permanent (de
| préférence domaine forestier à usage multiple).

Le Domaine Forestier Permanent comprend la totalité des aires de conservation et les forêts de
production. Les concessions forestières qui peuvent avoir plusieurs Unités Forestières
d’ Aménagement ( UFA) font partie des forêts de production.

Ces forêts de production sont cédées aux opérateurs économiques privés suivant une convention
de gestion signée avec l’ Administration et sont exploitées sur la base d’un plan d’aménagement.

| La société d’exploitation forestière SOTREF, adjudicataire de l’UFA N°10-052 d’une superficie
de 70.912 ha a commis le bureau d’étude agréé La Forestière de Moloundou (L.F.M) à élaborer
pour son compte le projet de plan d’aménagement de la dite UFA.

L'élaboration de ce projet de plan d'aménagement s’est basée sur les études quantitatives et
qualitatives. Le présent document qui obéit aux dispositions de l’ Arrêté n°222/A/MINEF du 25
mai 2001 et des Normes d'intervention en milieu forestier est donc le projet du plan
d’aménagement en question.

Il comprend sept (07) parties à savoir :

1) Les caractéristiques biophysiques de la forêt,

2) L'environnement socio-économique autour de l’UFA,

3) L'état de la forêt,

4) L'aménagement proposé,
- 5) La participation des populations à l” aménagement proposé,
. 6) La durée et la révision du plan d'aménagement,

T) Le bilan économique et financier de l’aménagement.
ne Amcmpcncns de UF A 10852

Introduction

Les forêts et en particulier les forêts tropicales connaissent beaucoup de problèmes liés à leur
gestion. En effet, pour satisfaire les multiples besoins d’une population humaine toujours
croissante, les ressources forestières sont exploitées à un rythme inquiétant qui menace la survie
de l'humanité au regard de l’apparition de certains signes tels les changements climatiques,
l’effet de serre, l’avancée du désert, la perte de la biodiversité etc.

Pour freiner ces phénomènes néfastes, la communauté internationale préconise un certain
nombre de mesures.

Parmi celles-ci figure l’aménagement forestier durable, c’est à dire la prise en compte de
l’ensemble de l’écosystème forestier qu’il faut mettre en valeur tout en le conservant pour le
bien-être non seulement des générations actuelles, mais aussi pour celles avenir.

Pour partager les préoccupations de la communauté internationale, et conscient de l’importance
des ressources forestières pour le développement économique et social du Cameroun, le
Gouvernement a revu son mode de gestion des ressources forestières.

Le nouveau mode de gestion des forêts est basé sur une gestion conservatoire centrée sur
l’aménagement durable des ressources forestières. Le territoire forestier selon la loi N°94/01 du
20 janvier 1994 portant régime des forêts, de la faune et de la pêche a été divisé en deux
domaines à savoir le Domaine Forestier Permanent et le Domaine Forestier non Permanent (de
préférence domaine forestier à usage multiple).

Le Domaine Forestier Permanent comprend la totalité des aires de conservation et les forêts de
production. Les concessions forestières qui peuvent avoir plusieurs Unités Forestières
d'Aménagement ( UFA) font partie des forêts de production.

Ces forêts de production sont cédées aux opérateurs économiques privés suivant une convention
de gestion signée avec l’ Administration et sont exploitées sur la base d’un plan d'aménagement.

La société d’exploitation forestière SOTREF, adjudicataire de l’'UFA N°10-052 d’une superficie
de 70.912 ha a commis le bureau d’étude agréé La Forestière de Moloundou (L.F.M) à élaborer
pour son compte le projet de plan d'aménagement de la dite UFA.

L'élaboration de ce projet de plan d’aménagement s’est basée sur les études quantitatives et
qualitatives. Le présent document qui obéit aux dispositions de l’ Arrêté n°222/A/MINEF du 25
mai 2001 et des Normes d'intervention en milieu forestier est donc le projet du plan
d’aménagement en question.

Il comprend sept (07) parties à savoir :

1) Les caractéristiques biophysiques de la forêt,

2) L'environnement socio-économique autour de PUFA,

3) L'état de la forêt,

4) L'aménagement proposé,

5) La participation des populations à l’aménagement proposé,
6) La durée et la révision du plan d'aménagement,

7) Le bilan économique et financier de l’aménagement.
Plan d'Amésagemem de l'U-F_A 10.052

1 Caractéristiques biophysiques de la forêt

SOTREF
Fan d'Assimegesmest de FU.F_A 10852

1-CARACTERISTIQUES BIOPHYSIQUES DE LA FORET
1.1 Informations administratives

Les informations administratives portent sur :

- Le nom de l’UFA, sa situation administrative et sa superficie.
- La situation géographique et les limites de l'UFA.
- Les droits divers dans cette UFA

1.11 Nom, superficie et situation administrative de P'UFA.

Le territoire qui fait l’objet du présent plan d'aménagement est l’Unité Forestière
id’ Aménagement (UFA) n°10 052 qui appartient à la concession forestière n°1058 dénommé
projet de forêt domaniale de production de Molobo située dans le Domaine Forestier Permanent.
: Cette UFA couvre une superficie de 70.912 ha.

Sur le plan administratif, elle est située dans la Province de l’Est du Cameroun, Département de
la Kadey. Plus précisément, elle est localisée à cheval entre les Arrondissements de Mbang et de
Ndélélé.

Elle est riveraine à vingt (20) villages dont le plus grand nombre relève du ressort de
l’Arrondissement de Ndélélé, soit dix sept (17) villages.

Le tableau 1 ci-dessus montre la répartition du nombre de villages riverains à l’'UFA dans les
deux Arrondissements.

Tableau 1 : Répartition du nombre de villages riverains à l’'UFA 10 052 dans les deux
Arrondissements.

Nombre de villa

17

Ndélélé Dongongo

SOTREF 4
ED CORRE EE ! CIS RTE

1.12 Localisation géographique de l’'UFA.

. Géographiquement, l'UFA 10 052 est repérable sur les feuillets cartographiques au 1/200 000ë

| ISH Batouri NB- 33- III et ISH Médoum NA- 33-XXI.

. Elle est comprise entre les latitudes 3°44°28,21°” et 4°06°54,95°* Nord et les longitudes 14°27°24,84" et
14°48"44,84"" Est.

Selon l’attestation de mesure de superficie du CETELCAF ci-annexée, ces limites sont décrites
de la manière suivante :

Le point de repère R de coordonnées géographiques (4°06’05,22" Nord et 14°31°04,52" Est) se situe
sur le pont de la rivière Bangué à la traversée de la route de Djampiel - Mindourou.

Du point R, suivre en amont la rivière Bangué sur une distance de 4,6 km pour atteindre le point
A (14°31°56.13” E ; 4°03”48.26”°N) dit de base.

. AuNord: Du point A, suivre une droite de gisement 115° sur une distance de 4,5 km pour
atteindre le point B (14°34°05,16"E ; 4°02°49,57°°N)

Du point B, suivre une droite de gisement 58° sur une distance de 14,6 km pour atteindre le point
C (14°40"51,61°E ; 4°06”57, 39°°N)

: APEST: Du point C, suivre une droite de gisement 180° sur une distance de 5,3 km pour
atteindre le point D (14°40°51,61°E ; 4°04°07,83”N)

Du point D, suivre une droite de gisement 192° sur une distance de 5,8 km pour atteindre le point
E (14°40’12,09°E ; 4°00°58,79°°N)

Du point E, suivre une droite de gisement 180° sur une distance de 12,9 km pour atteindre le
point F (14°40’12,09”E ; 3°53°54,78”N), situé sur le cours d’un affluent non dénommé de la rivière
Ndjwe.

Du point F, suivre en aval le cours de cet affluent non dénommé sur une distance de 5,3 km
atteignant ainsi son point de confluence avec la rivière Ndjwe ; puis de ce point de confluence,
suivre en aval la rivière Ndjwe sur une distance de 22,3 km pour atteindre le point

G (14°49°00°E ; 3°45°45"°N)

AuSud: Du point G, suivre une droite de gisement 267° sur une distance de 39,8 km pour
atteindre le point H (14°27°25,16"E ; 3°44°27,39°N) situé sur le cours de la rivière Bangué.

A l’Quest : Du point H, suivre en aval le cours de la rivière Bangué sur une distance de 46,6 km
pour rejoindre le point A dit de base.

La zone ainsi circonscrite et évaluée suivant la méthode de la grille des points cotés, couvre une
superficie de 70 912( soixante dix mille neuf cent douze hectares ).
Une copie de la carte localisant cette UFA est présentée ci-après.
Pan d'Aménagement de l'U.F.A 10.052

1.13 Droits divers

L’UFA 10.052 fait partie du domaine privé de l’Etat qui est concédé provisoirement en
exploitation à la Société Tropicale d'Exploitation Forestière (SOTREF) suivant la convention
provisoire d’exploitation n°.833/CPE/MINEF/CAB du 04 octobre 2001 signée avec
l'Administration chargée des forêts.

Cette convention d’une durée de trois ans confère au concessionnaire le droit d’obtenir
annuellement une autorisation pour exploiter une assiette de coupe d’une superficie maximale
fixée par les textes en vigueur.

L’exécution intégrale des obligations prévues dans cette convention donne lieu à la délivrance
au concessionnaire, par le Ministre chargé des forêts, d’une attestation de conformité aux clauses
de la convention provisoire d’exploitation en vue de l’obtention d’une convention définitive
d’exploitation d’une durée de quinze (15) ans renouvelables (article 9 de la convention
provisoire). Avec la convention définitive, la gestion se fera suivant les dispositions du présent
plan d’aménagement approuvé. Vous trouverez en annexe 1 cette convention.

Les populations riveraines conservent dans ce massif forestier leurs droits d’usages reconnus par
la législation en vigueur. Mais ceux-ci seront réglementés dans le cadre de cet aménagement.

1.2 Facteurs écologiques

Cette partie présente quelques aspects écologiques dans la zone de l’UFA et à l’intérieur de
celle-ci notamment :

- Les éléments topographiques ;

- Le climat;

- Les aspects géologiques et pédologiques ;
-  L'hydrographie ;

- La végétation ;

- La faune.

1.21 Topographie

L'examen de la carte topographique au 1/200 0008 et l’analyse des fiches de layonnage révèlent
que le massif forestier est peu perturbé. Le relief qui ressemble à une pénéplaine peu accidentée
présente des pics situés à 600 m et 680 m.

1.22 Climat

Le climat de la région où est situé l’'UFA 10.052 est du type équatorial classique caractérisé par
l’alternance des saisons sèches et des saisons pluvieuses pendant la même année. On distingue au
cours de la même année quatre saisons réparties comme suit :

- De mi-novembre à mi-mars : grande saison sèche ;

- De mi-mars à mi-juin : petite saison de pluies ;

- De mi-juin à mi-août : petite saison sèche ; ?
- De mi-août à mi-novembre : grande saison de pluies.

SOTREF 6
Plan d'Amimegement de l'ULF_ A 18052

Les relevés climatologiques des stations de Bertoua, Yokadouma, Ndélélé, Kentzou et
Mindourou situés respectivement aux tableaux 2,3,4,5 et 6 ci-dessous montrent que dans là

Zone :

- la température moyenne annuelle est d'environ 24°C avec une faible amplitude thermique de
2 à3°C;

- les moyennes thermiques mensuelles varient de 21,94°C mois de juillet à 24,56°C au mois
de Janvier.

- la hauteur d'eau moyenne annuelle est de 1 471,78 mm,

- les mois les plus pluvieux sont Octobre (250,96 mm) et Septembre (190,46 mm),

- les mois les plus secs sont Janvier (19,94 mm) et Février (24,86 mm),

- l'humidité relative de l'air est en moyenne de 80 %.

Tableau 2 : Données météorologiques de la station de Bertoua ( 20 ans)

Source : Es es ne forêts de production de l'Est, Nov.95)

Tableau 3 : Données météorologiques de la station de Yokadouma (88 -98)

[Années | 1988 | 1989 | 1990 À 1991 T 1992 | 1593 T 1994 T 1995 l1996 11997 T1998 Moy]
[Pm__ | 1410[ 1435} 1683] 1547] 1382] 1412] 1337] 1502] 150] 107%]
[23,50° | [26,00° |

[Tm ___[25,n° [26,00° | [23,0 | J z
[&r__] 82%] 80%f 79%[ 80%] 82%/ 80%[ 81% 80%[ 78%[ 80%] 79%]

Souree : DDA de Boumba et Ngoko.

Pm Précipitations annuelles (mm)
Tm Température moyenne annuelle(°c)
Er Humidité relative.

Tableau 4 : Pluviométrie de la campagne de 1991-92 : poste de NDELELE

SOTREF 7
Flan d'Aménagement de l'U.F.A 10.052

Tableau 6 : Pluviométrie de la campagne de 1991-92 : poste de MINDOUROU

Source : DAA de Ndélélé

En traçant la courbe de Gaussen de Yokadouma ci-dessous (P=2T), on se rend compte que les
mois écologiquement secs (quand P < 2T) sont les mois de Janvier et Décembre. Les mois
pluvieux sont septembre et octobre.

Fig 1: Di mbrothermi Yokadouma
P (mm) TC)
250
—s—P
——T
200 200
150 150
100 100
50 50
0 0

Jan Fev Mar Avr Mai Jui Jut Aou Sep Oct Nov Dec
Pen d'Aménagement de FU.F.A 10.052

1.23 Géologie et pédologie

Sur le plan géologique, la zone d’étude est formée sur les terrains fermes, en majorité de
matériaux issus des roches métamorphiques qui datent du précambrien.

Parmi ces matériaux, on cité les micaschistes, les gneiss, quartzites et les granites. Dans les bas
fonds, on retrouve plutôt des matériaux provenant des roches sédimentaires tels que les
sandstones, les silts et les limestones.

De ces roches, dérivent deux grands types de sols : les sols ferralitiques issus des sols
métamorphiques et les sols hydromorphes. -

Les sols ferralitiques sont les endroits où il y a eu minéralisation complète des matériaux
primaires et qui sont riches en géothite et pauvres en gypsite notamment l’argile de type kaolinite
Dans la zone de l’UFA 10.052, les sols ferralitiques rencontrés sont jaunes et rouges imbriqués.
Ces sols appauvris ou lessivés (c’est-à-dire qu’il y a eu enlèvement de l’argile de l’horizon A et
son accumulation dans l’horizon B) sont pauvres en matière organique du fait d’une forte
minéralisation.

Les sols hydromorphes rencontrés dans les bas fonds et dans les marécages résultent de l’action,
sur une roche-mère quelconque, de la nappe phréatique pendant toute une partie de l’année. De
cette action, il y a formation d’un gley associé à la matière organique décomposée ou peu
décomposée. Ces sols sont fertiles.

1.24 Hydrographie

La région dans laquelle se trouve l’UFA 10.052 fait partie du bassin versant du congo.
Nous pouvons subdiviser l’intérieur du massif en trois bassins versants caractérisant trois
importants cours d’eaux qui l’arrosent.

- À l’Est, le bassin versant de la Bangué dont l’exutoire se trouve sur la confluence de la
Bangué et de la Kadey. Il draine tout le réseau hydrographique de l’Est de l’UFA dans le
sens Sud-Nord.

- Au Sud-Est, le bassin versant de la Djoué qui draine les eaux dans le sens Nord-Ouest
vers le Sud-Est.

- Au Nord, le bassin versant de la Dembe qui collecte toutes les eaux au nord de l’UFA et
qui les draine dans la Kadey.

Les vallées sont fortement tronquées, ce qui implique la présence des marécages. Les cours
d’eaux présentent les eaux noires très poissonneuses dont les principales espèces sont : les
carpes, les silures, les crevettes, les crabes, les poissons vipères, etc.

1.25 Végétation

L’UFA 10.052, selon la classification de Yangambi (1956), fait partie du district ombrophile
dans le domaine camerouno - congolais ou gabono-congolais de la forêt dense humide
africaine. En suivant les subdivisions de ce domaine, cette UFA est une forêt dense humide sémi-
décidue de la forêt congolaise.

SOTREF 9
Pan d'Amémmgcmost de FUF.A 10052

Sur le plan floristique, cette forêt est dominée par les familles botaniques des Méliacées, des
Sterculiacées et des Ulmacées. x

On y rencontre beaucoup d’espèces. Parmi celles-ci, certaines ont une grande valeur économique
sous forme de bois d'œuvre. Les plus représentées de ces espèces exploitables sont :

Le Fraké (Terminalia superba), \ Ayous (Triplochiton scleroxylon), Y'Emien (4/stonia Booneï),
le Tali (Erytrophleum ivorense), le Bété (Mansonia altissima), Y Alep (Desbordesia
glaucescens), le Diana Z (Celtis zenkeri), le Dabéma (Piptadeniastrum africanum), le Padouk
rouge (Pterocarpus soyauxii), l'Eyong (Eribroma oblongum), le Fromager (Ceïba pentandra), le
Bahia (Mitragyna ciliata), le Sapelli (Entandrophragma cylindricum), le Longhi (Gambeya

. africana)..

Comme on peut le constater, c’est une forêt riche et diversifiée. Selon les Normes de
stratification forestière en vigueur au Cameroun et les résultats de la photo-interprétation, douze
strates forestières sont contenues dans ce massif. Elles sont présentées dans le tableau 7 ci-
dessous.

Tableau? : Strates forestières de l’'UFA 10.052

[oHc cHp b [Forêt dense humide semi-décidue avec chablis densité forte du couvert]

DHC d Forêt dense humide semi-décidue densité faible du couvert.

DHC CI

DHC C

[DHC 4} ï .

[SA b_______ [Forêt secondaire adulte avec densité forte du couvert "|
[SJ b ___|Forêt secondaire jeune avec densité forte du couvert" "|

1.26 FAUNE

La faune de cette UFA est abondante et variée. Elle comprend les petits et les grands
mammifères, les oiseaux et les reptiles.

Parmi les espèces présentes, on retrouve les gorilles (Gorilla gorilla), les Chimpanzés (Pan
trioglodytes), les Potamochères (Potamochoerus porcus), les Eléphants (Loxodonta cyclotis), les
genettes diverses (Genetra sp), les Civettes (Vivera civetta), les Aulacodes (7ryomonys
swinderianus), les singes des genres Cercocebus, Cercopithecus, de Papio. On rencontre aussi
les céphalophes divers (Cephalophus spp), les serpents divers, les varans(Varanus niloticus), les
pangolins etc.
Pen d'Amimpemens de FU F.A 10.052

2 ENVIRONNEMENT SOCIO-ECONOMIQUE
= DE L’UFA 10.052

SOTREF
Flan d'Amémpement de l'U-F_A 10.052

2 ENVIRONNEMENT SOCIO-ECONOMIQUE
| DE L’UFA 10.052

Ce chapitre porte sur l’environnement socio-économique et présente d’une manière générale les
points suivants :

Les caractéristiques des populations aux alentours immédiats de l’UFA ;
Les activités de ces populations notamment celles liées à la forêt ;

Les activités industrielles dans la zone ;

Les infrastructures.

2.1 Caractéristiques démographiques
2.11 Description de la population
Les populations riveraines de l’'UFA 10.052 sont regroupées dans vingt villages des

Arrondissements de Mbang et de Ndélélé dans la Province de l’Est. Les effectifs de ces villages
se répartissent par Arrondissement comme le montre le tableau 8 ci-dessous.

Tableau 8 : Répartition et effectifs de la population riveraine.

| 18254
Source: Enqué À j

Plan d'Amémpcment de l'ULF A 10.052

Au total, 18.254 âmes vivent autour de l’UFA 10.052. En fonction des classes d’age, les jeunes
entre 0 et 20 ans représentent environ 80 %. Le tableau 9 : ci-dessous confirme cette réalité.

| Tableau 9 : Répartition de la population par classe d’age.

[Village Arrondissement | 0-15 ans (%) TT 16-20 ans (%) |21à55 anset

[Siengbot___ [Ndélélé [70 {20
[Ngotto___"" [Ndélélé [35 45 "|

: Sur le plan ethnique, ces populations sont regroupées en plusieurs groupes répartis inégalement

dans les villages et dans les deux Arrondissements comme le montrent les tableaux 10 et 11 ci-
dessous.

Parmi ces groupes ethniques, on retrouve : Les Bagantou, les Mbopalo, les Kako, les Yangéré,
les Gbeh, les Maka, et les pygmées Baka. Les Bagantou dans l’ Arrondissement de Mbang et les
Kako à Ndélélé sont majoritaires. On rencontre également les populations musulmanes venues

. des régions septentrionales et d’autres ethnies dans cette zone notamment à Mindourou.

Tableau 10 :Ethnies dans les villages de l’ Arrondissement de Mbang.

Nombre/Ethnie Pourcentage

Bagantou

Source: Enquêtes socio-économiques
Plan d'Aménagement de l'U.F_A 10.052

Tableau 11: Ethnies dans les villages de l’ Arrondissement de Ndélélé

Village Nombre/Ethnie
Andembiamo 60
. é 5
5

EC
EC

2.12 Mobilité et migrations des populations

On observe quelques mouvements migratoires mais de faible amplitude caractérisés surtout par
l’arrivée des personnes à la quête du travail dans les sociétés d’exploitation forestières de la
région ou attirés par la faune riche de la forêt.

Au niveau interne, quelques migrations saisonnières des populations riveraines se déroulent pour
cause de pêche, de chasse et de cueillette des produits forestiers non ligneux notamment les fruits
de Moabi et d’Irvingia.

2.2 Activités de la population
2.21 Caractéristiques coutumières de la zone de l’'UFA 10.052
a) Organisation traditionnelle de la société

La société dans chaque village de la zone de l’UFA 10.052 est organisée en chefferies du 3è

degré. On rencontre un canton à Mindourou ou chefferie du 2° degré au niveau de Mindourou
qui regroupe les chefferies du 3°" degré de l’ Arrondissement de Ndélélé en partie.

SOTREF 14
Plan d'Aménagement de l'ULF.A 10.052

Au niveau de la chefferie du 3éme degré, le chef détient surtout le pouvoir administratif et est
assisté des notables choisis parmi les personnes dont le comportement est apprécié par la
communauté ou qui ont une certaine aisance matérielle. Le plus souvent aussi, ces notables
proviennent des différentes familles constitutives du village.

Le rôle du chef, également auxiliaire de l’administration, est de régler les litiges qui surviennent
entre les membres de sa communauté.

b) Accès à la terre et gestion des terroirs villageois.

Le mode d’accès ou d’appropriation de la terre est basé sur une tradition très ancienne qui
dispose que la terre appartient au premier occupant et se transmet de père en fils. En d’autres
termes, c’est celui qui a mis la terre en valeur pour la première fois qui en devient propriétaire.

Dans la zone, chaque village considère un territoire comme appartenant à sa communauté. Ce
territoire comprend : une zone d’habitation, une zone d’agriculture généralement proche de la
zone d’habitation, et une autre plus éloignée constituée de forêts vierges aux limites
approximatives. C’est dans ce territoire que les populations du village peuvent étendre
l’agriculture et effectuent la chasse, la cueillette et la pêche.

Le non-respect de ces territoires est souvent à l’origine des conflits entre les communautés des
villages voisins.

c) Croyances religieuses et appartenance politique

La réligion la plus pratiquée est le christianisme. On rencontre également quelques familles qui
pratiquent de l’islam. Généralement ce sont des allogènes venus du nord. Les chrétiens dans la

zone sont regroupés en plusieurs congrégations dont la liste et la répartition sont présentées au

tableau 12 ci-dessous.

En matière politique, le parti dominant dans la zone est le R.D.P.C (Rassemblement
Démocratique du Peuple camerounais) qui dispose dans sa structure les sous-sections et des
comités de base dans la plupart des villages des deux Arrondissements comme le montrera le
tableau 12 ci-après. Bien que très peu représenté, le parti politique UNDP est aussi présent dans
cette zone.

Tableau 12 : Congrégations religieuses et partis politiques de la zone.

SOTREF 15
Plan d'Aménepement de l'ULF.A 10.052

Catholique +EPC 7
Adventiste + vraie église +
Pentecôtistes + Musulmans

GBAGBALE Comité de base RDPC 01 :

Comité de base RDPC

ue
Comité de base RDPC
Catholique + EPC + Plein évangile

mm
Catholique + EPC + Plein évangile

Adventistes
Comité de base RDPC

EPC
Comité de base RDPC

Comité de base RDPC

= —
Comités de base RDPC + UNDP 02
Re eme (|
Musulmans

2.22_Activités liées à la forêt

L’UFA 10.052 constitue pour les populations locales une source importante de protéines
animales à travers les activités de chasse, de pêche. Elle l’est également pour divers produits non
ligneux grâce à la cueillette que ces populations y mènent.

Les populations locales y pratiquent également l’agriculture qui leur fournit les produits vivriers
et de rente.

2.221 Activités agricoles traditionnelles
L’activité principale des populations de la zone d’étude reste l’agriculture. Le système agricole

répandu et le plus utilisé est la méthode d’itinérance sur brûlis. Le type de cultures pratiqué est
l'association des cultures vivrières suivant une séquence au cours de la même année.

Les espèces principalement cultivées sont : le manioc, le macabo, le plantain, les arachides, le
maïs, .le concombre, la tomate, les ignames, le haricot, etc. Les activités agricoles sont menées
durant toute l’année.

Les associations de cultures qui se succèdent le plus souvent au même endroit sont :

SOTREF 16
Plan d'Aménagement de l'U.F.A 10.052

- Concombre + plantain + macabo + maïs, généralement au mois de mars après ouverture
de la forêt comme première saison de cultures.
- _ Arachide + maïs +patate + igname, au mois d'août comme deuxième saison de cultures.

La plus grande partie de la production obtenue est auto-consommée. Les superficies cultivées ici
sont faibles. Elles tournent autour de 4 hectare. La durée de la jachère va de 3 à 6 ans.

La pression agricole sur l’UFA est plus ou moins faible du fait de la distance de pénétration
pour les besoins d’agriculture ( 1 à 4 km ). Mais l’on pourrait s’attendre à ce qu’elle évolue dans
les prochaines années si rien n’est fait à cause de la présence de deux campements à l’intérieur
du massif et le développement de quelques agglomérations, notamment Mindourou et Bangué
en annexe 2 ( voir carte des occupations humaines dans l’UFA 10.052).

2.222 Activités agricoles de rente

On rencontre comme cultures de rente pratiquées dans la région trois cultures à savoir le cacao,
le café et le tabac. Souvent associées au départ avec des cultures vivrières, elles se retrouvent
seules après quelques années sur des espaces créés à cet effet ( cacao, café )

2.223 Pêche

La pêche, tout comme la chasse et la cueillette sont des activités secondaires dans la région. La
pêche plus précisément s’effectue à une période de l’année, généralement la grande saison sèche
qui s'étend de novembre en mars. Elle se pratique dans les cours d’eau environnants, mais elle
est souvent concentrée dans les zones de : Bonda, Médjandja, Démbé, Rapha, Menguiri,
Akinawé, Nkwé, Télégué, Ndiwé.

Les techniques utilisées comprennent : la pêche à la nasse, à l’hamecçon, au filet et avec barrage
des cours d’eau. Parmi les produits de pêches, on retrouve :

les carpes ( Lutjanus sp ), les silures ( Clarias sp ), les poissons serpents (calamoichys
calabariens ), les poissons électriques (Malapterus electricus ), et les crustacées (crabes et
crevettes).

C’est une pêche de subsistance dont la grande partie est destinée à l’autoconsommation.

2.224 Elevage

L'élevage est extensif ou traditionnel. C’est un système caractérisé par la divagation des bêtes.
Les soins de santé et l’alimentation du bétail ne sont pas parmi les préoccupations des éleveurs.

Cet élevage est concentré sur le petit bétail constitué de : chèvres, porcs, poules, canards, chiens

et chats. Le nombre de têtes par habitant est faible. On peut ainsi relever dans le tableau 13 ci-
après les nombres de têtes de bétail par habitant et par espèce.

SOTREF 17
Plan d'Aménagement de l'U.F.A 10.052

Tableau 13 : Têtes de bétail par habitant

Type | Espèce Quantité moyenne
| Chèvre 3-4 Chèvres par habitant
pere 5-11 Porcs par habitant

Extensif (traditionnel) Poulet 2-18 Poulets par habitant
[Canard 2-6 Canards par habitant
| Chien 1-3 Chiens par habitant
[Chat 1 Chat par habitant

Source: Enquêtes socio-économiques

“

Les animaux élevés sont surtout destinés à l’organisation des cérémonies traditionnelles telles la
dot, les funérailles, la réception des étrangers.

2.225 Chasse

La chasse, bien qu’activité secondaire, est une activité permanente dans la région de l’UFA
10.052. Elle provoque des déplacements des familles entières pour des périodes assez longues et
des installations des campements et des champs le long des cours d’eau à l’intérieur de la
concession forestière. :

La chasse a pris de l’ampleur et profite de la présence des sociétés d’exploitation forestières dont
elle utilise les routes et les pistes pour s’installer en profondeur dans les zones comme Bonda,
Medjandja, Rapha,Nkwé, Télégué, Ndiwé, Akinawé, Coculombo.

Les moyens utilisés pour chasser sont : Les pièges avec le câble d’acier, le chien dans le cadre de
la chasse à la courre et le fusil devenu une vraie menace pour la préservation de la faune dans la
région.

En effet, avec le fusil, les prises sont souvent importantes et touchent les espèces des grands
mammifères dont la plupart sont menacés d’extinction. La chasse n’est plus uniquement pour la
subsistance. Elle évolue petit à petit vers la chasse commerciale avec la présence des braconniers
dans la région. Fort heureusement, le renforcement des mesures de lutte anti- braconnage tend à
renverser cette tendance.

Les espèces les plus capturées sont diverses. Entre autres, on peut citer : les céphalophes divers
(céphalophes bleus, de maxwell, à bandes dorsales noire.) beaucoup d’espèces de singes
(hocheurs, moustac, cercocebs, cercopithèques, drill et mandrill..….), genettes, civettes,
potamochères. Même les espèces protégées font partie du butin de la chasse telles les gorilles et
chimpanzés. La panthère étant une espèce tabou devrait bénéficier d’une protection par les
autochtones. Mais la présence des halogènes n’a rien garanti.

De la pratique de cette activité, il ressort la nécessité de prendre des mesures pour assurer la.
sauvegarde du potentiel faunique en nette régression.
Nous allons proposer quelques-unes de ces mesures en section 4.8.2 ci-dessous.

,

SOTREF | 18
Plan d'Aménagement de l'U.F.A 10.052

2.226 Cueillette : +

La forêt pour les populations riveraines de l'UFA 10.052 est une source importante de leur
subsistance. Elles y tirent plusieurs produits à savoir les plantes alimentaires et médicinales, le
bois pour la construction et l'artisanat, ainsi que d’autres multiples produits.

#

2.226.1 Plantes alimentai

Plusieurs parties des plantes de la zone sont utilisées comme aliments notamment les feuilles, les
fruits, les graines, écorces et sève. +
Quelques-unes de ces plantes et leurs parties utilisées sont présentées au tableau 14 ci-dessous.

Tableau 14 : Quelques plantes alimentaires et leurs parties utilisées

condiment
comme ue
Okok Feuilles ca comestibles (salade)

Bitter cola Pulpe de fruit comestible, écorce utilisée
pour la fermentation du vin local € raphia,
es utilisées

| Fougère

Pris comme boisson
Pulpe comestible, amandes séchée et
écrasée puis utilisée dans les sauces (

Ecorce et graines utilisés comme
condiments

Source: Enquêtes socio-économiques
2.226.2 Plantes médicinales

Beaucoup de plantes de la région à travers leurs feuilles, écorces, racines, fruits et autres servent
comme médicaments pour les populations locales. Sans avoir une liste exhaustive, le tableau 15
ci-dessous nous donne les espèces les plus connues, les parties utilisées et leur importance.

SOTREF 19
Tableau 15:

Quelques plantes médicinales et leur importance

Nom commun Nom local

Nom scientifique

Maladic traitée

Partic utilisée et
mode d’emploi

Lomo
#.

Emien

Ebo’ékouan

En

Alstonia boonci

Baillonnella
toxisperma

Canarium
Schweinfurthii

Guibourtia tessmanii

Mal de dos, de dents
et bien d’autres
maux

Chasser les mauvais
esprits

Ecorcc dans l'eau ct
boire celte eau
amère bouillie ou
pas

Ecorce contre le mal
de dos, de dents et
d’autres maladies ;
utilisé dans f chasse
pour se rendre
invisible.

Sève utilisée comme
bougie dégageant
une fumée odorante
qui chasse les
mauvais esprits.

Plusieurs maladies ;
Arbre mystique qui
éloigne les sorciers
et annule les
sortilèges.

Ecorces et feuilles
en décoction.

Ecraser les feuilles
dans les mains avec
un peu d’eau liquide
obtenu et verser au
front et se purger.

shampoing

Du — _… cs
ee écorces

Mal de tête, mal de
dos et de dents

Sterculia tragacantha | Mal de fontanelle

chez les bébés

Terminalia superba |Toux grasse

Source: Enquêtes socio-économiques

;  2.226.3 Récolte des autres produits

Purger avec eau des
écorces ou rincer la

bouche.

Mäâcher les écorces
et mettre dans le nez
de bébé.

Bouillir l'écorce
dans l’eau et boire
est utilisé pour
provoquer les
vomissements

En dehors des plantes alimentaires et médicinales, il existe beaucoup d’autres produits récoltés
par les populations pour divers usages. Parmi ceux-ci, on peut citer :
- Les feuilles de raphia entrant dans la fabrication des toitures dés cases et des habits pour

les cérémonies traditionnelles.

- Les bambous de raphia entrant dans la charpente des cases, leurs murs et servant à la

fabrication de lits ;

SOTREF

20
Plan d'Amémapement de 'ULF.A 10.052

- Les rotins appartenant à plusieurs espèces qui servent comme fil d’attache pour la
construction des murs, et matériaux pour fabriquer les meubles.

- Les perches utilisées comme poteaux des cases ;

- Les bois morts pour le chauffage et la cuisson ;

- Le miel et les champignons pour l’alimentation ;

- Les chenilles, les escargots, les hannetons comme source de protéines.

2.23 Société de développement et GIC

Dans la zone d’étude plusieurs organisations à caractère économique et administratif qui
travaillent d’une manière ou d’une autre pour le développement de cette zone existent. Mais la
faiblesse des moyens ne permet pas à ses structures dans leur ensemble de mieux apprécier
l'impact de leur action sur le terrain.

a) Associations économico -culturelles

Diverses organisations de type économique (GIC, tontines, associations culturelles (groupes de
danse, association sportive des jeunes) sont rencontrées dans certains villages de la zone. Le
tableau 16 ci-dessous nous renseigne sur la répartition du nombre de ces associations dans la
zone.

Tableau 16 : Répartition des associations dans les villages.

Désignation
DJAMPIEL GIC (famille Monti
AAPPEC (ONG
:

BANGUEIET Ii nm Essayons voir, Tropic, Mtehmiabieh-

Les caractéristiques générales de ces associations sont leur fragilité et leur faiblesse
d'organisation. Beaucoup d’entre elles ne sont pas fonctionnelles.

Les seules qui sont valables sont les tontines souvent féminines, les groupes d’entraide de
travail champêtre. Mais leur insuffisance réside dans leur faible couverture de la population.
Elles sont parfois réduites à un village voire une famille.
Flan d'Amcmpcment de T'UF_A 10.052

b) Autres structures

- L'administration publique est aussi représentée dans cette zone à travers ses structures
d’encadrement qui y sont basées. Signalons à cet effet la présence de la gendarmerie à
Mindourou, l'administration forestière à Békare, et l'administration agricole à Kobi.

- On note aussi la présence d’une ONG (APPEC) créée et animée par les missionnaires
catholiques pour l’encadrement des paysans en vue d’un développement local. Leur
action s’appuie en grande partie aussi sur l’insertion socio-économique des pygmées
Baka. Actuellement, son champ d’action porte encore sur les villages de Mindourou et de
Djampiel.

- Deux GIC existent dans la zone d’étude. Il s’agit du GIC dénommé « Famille Montil » de
Djampiel et du GIC appelé « Capaak » agissant dans le village de Kobi. Si leurs plans

d’action ne sont pas souvent trop précisés, on peut imaginer qu’ils visent l’amélioration
des conditions de vie de leurs membres.

2.3 Activités industrielles
2.31 Exploitations et industries forestières
L’UFA 10.052 est entourée de quatre autres UFA à savoir :

-  l’UFA 10.051 attribuée provisoirement à la société d’exploitation forestière Grumcam et
couvre une superficie de 85 000 ha

l’UFA 10.026 attribuée provisoirement à la société d’exploitation forestière Alpicam
d’une superficie de 133248 ha.

- Les UFA 10.053 et 10.025 qui sont encore non attribuées.
Il convient de rappeler que les sociétés Grumcam et Alpicam appartiennent au Groupe Alpicam.

Pour ce qui est de la SOTREF, elle fait partie des sociétés appartenant au Groupe Decolvenaere
(SOTRE?, SFIL, GREEN VALLEY, MADEX, LFM).

En ce qui concerne particulièrement la SOTREF, les essences qu’elle exploite sont : Assaméla ;
Ayous ; Sapelli ; Sipo ; Kossipo ; Tiama ; Bété ; Fraké ; Tali ; Doussié rouge et Aningré.

La production de cette société varie de 3500 m3 à 5000 m3/mois. Annuellement, cette
production atteint 23000 m3. Cette production est totalement transformée dans l’ usine de
transformation du bois située à Ndeng qui est proche du massif. Une autre unité de
transformation est en cours d’installation à Medoum et s’occupera de la deuxième
transformation et de la récupération des déchets.

SOTREF 22
Plan d'Amémgcmon de l'U.F.A 10.052

2.32 Extraction minière

Aucune société d'exploitation n’opère dans l’'UFA 10.052.

2.33 Agro-industries

Une seule société agro-industrielle est signalée dans la zone d’étude et plus précisément dans le
village Ngotto. Elle est spécialisée dans la culture de la banane plantain et du tabac.

2.34 Pêche industrielle

IL n’existe pas de société industrielle de pêche signalée qui opère dans notre zone d’étude
malgré la présence d’un potentiel hydrographique assez intéressant.

2.35 Tourisme et Eco-tourisme

Avec une forêt ayant une bonne physionomie, une faune assez riche, le tourisme écologique est.
malheureusement inexistant.

2.4 Infrastructures

2.41 Voies de communications

En général, la zone d’étude n’est pas bien lotie en termes de réseau routier. Il n’existe que
” quelques routes carrossables, difficilement praticables en saison de pluies.
Ces routes sont :

Route Kobi-Mindourou-Mbang
Route Batouri- Kobi-Garigombo

Route Batouri-Ndeléle
Route Kobi-Mbang.
2.42 Infrastructures scolaires

La carte scolaire présente 07 écoles publiques et 06 écoles privées dans une zone où la majorité
de la population est jeune de 0 à15 ans. Cette couverture est caractérisée par l'insuffisance des
structures d’encadrement de la jeunesse.

Cette situation pourrait engendrer la délinquance juvénile et provoquer l’exode rural. La
répartition de ces structures est située au tableau 17 ci-après.
Pin d'Aminepenon de T'U.F_A 10852

2.43 Infrastructures sanitaires

Parmi les vingt (20) villages qui ont fait l’objet de l’étude socio-économique dans les deux
‘Arrondissements, on note trois centres de santé dans les villages Djampiel (Mbang), Mindourou
et Ngotto (Ndélélé).

Ces infrastructures sanitaires doivent recevoir une population estimée à 18 254 habitants soit
3051 habitants à Mbang pour un seul centre de santé, et 15 203 habitants à Ndélélé pour deux
centres de santé. Ce qui semble montrer que l’aire de santé ne reflète pas une bonne couverture
médicale.

Au vu des distances à parcourir par les populations, du poids démographique de ces villages, la

capacité desdits centres reste insuffisante. La distribution des structures sanitaires est présentée
‘au tableau 17 ci-après.

2.44 Autres infrastructures

‘Les autres infrastructures rencontrées dans la zone autour de’ l’UFA 10.052 concerne les points
d’eau potables, les marchés, l’électricité, les micro-projets et autres.

2.441 Les points d’eau potables

Sur une population d’environ 18 254 habitants de vingt (20) villages des Arrondissements de
Mbang et de Ndélélé, elle dispose de 110 puits et 13 points d’eau potable (par pompe), soit 123
infrastructures d’approvisionnement en eau.

L'accès de la population à cette ressource vitale n’est pas assuré partout. La répartition de ces
points d’eau dans les villages-est montrée dans le tableau 17 ci-après.

2.442 Electricité
En matière d’électrification des villages de la zone, on note la présence d’un seul groupe

électrogène qui n’est pas encore mis en marche à Djampiel. La zone souffre cruellement du
problème d’électricité dans son ensemble.

2.443 Infrastructures culturelles

L’ensemble de la zone est très pauvre en matière d’infrastructure culturelle. Il n°y a que trois
foyers (ou hangars) dignes de ce nom où les populations peuvent tenir leurs manifestations à
caractère culturel. On rencontre un hangar à Djampiel, un à Dongongo et un à Kobi.

2.444 Marchés

Pour écouler leur production, les populations de cette zone ont l'opportunité de le faire dans six
(6) marchés qui sont périodiques.

Ces marchés qui fonctionnent suivant un certain calendrier se déroulent dans les villages
Djampiel, Kobi, Mindourou, Dongongo, Mbembesso et Ngotto, comme le montre le tableau 17
ci-dessous.
Plan d'Aménsgement de V'U-F.A 10.052

Tableau 17 : répartition des infrastructures dans les villages

Village Désignation Nombre Etat _/__Opérationnalité
_| Bon Moyen [ass
Diampéel Puits/source 06 [06 + +
Point d’eau/pompe 02 02
Ecole publique" 0] Toi
Centre de santé o1 [ot
01 oi
[Marché "7777 Jui o
Electnicité 1 Ne fonctionne pas encore
Kagnoi Il Puits/source 94 04
Point d" ‘eau/pomp o2 où 01

Ghagbale RE

E
$
[
Di

TOTAL 190 146 15 27
Source. Enquêtes socio-économiques

Plan d'Aménagement de T'U.F.A 10.052

2.45 Micro projets

: Comme micro-projets, on relève dans la zone d’étude précisément dans l Arrondissement de
Ndélélé, la création des étangs piscicoles dans certains villages avec l’appui technique de la
Délégation Départementale de l’élevage, des Pêches et des Industries Animales. Ces étangs qui
sont au nombre de 74 sont des projets individuels dont les produits servent à l’auto-
consommation. Une infime partie seulement est vendue pour augmenter les revenues du foyer.

Le tableau ci-dessous présente la distribution de ces étangs dans les villages. Dans cette zone
également, certains villages ont commencé à monter des dossiers de demande de création des
forêts communautaires.

! Malheureusement, faute d’encadrement, ces dossiers de demande des forêts communautaires ne
sont pas encore bouclés.

Le tableau 18 ci-dessous présente les villages ayant l’intention de créer des forêts
. communautaires.

Tableau 18 : Projets de création des étangs piscicoles et des forêts communautaires

Nombre

Source: Enquêtes Soo-économiques
Plan d'Aménagement de FU.F_A 10.052

3 ETAT DE LA FORÊT

SOTREF

27
Un € “ORCRAGCERCES GE 1 LT. UE

3 Etat de la forêt:

Cette partie traite du diagnostic sur l’état de la forêt notamment :
- l'historique de la forêt,
- les travaux forestiers-antérieurs,
- les travaux d’inventaire,
- la productivité de la forêt.

3. 1 Historique de la forêt

Pour l’historique de l’UFA 10.052, il s’agit de connaître son origine et les diverses perturbations
qu’elle aurait connues jusqu’au moment de l’élaboration du présent plan d'aménagement.

3.11 Origine de la forêt

* L'UFA 10.052 est une forêt naturelle qui fait partie du projet de forêt domaniale de production
de Molobo, d’une superficie totale de 345.787 hectares. Cette forêt domaniale a été consacrée
par le plan de zonage du Cameroun méridional et a été désignée comme concession forestière
n° 1058. Ce plan de zonage a été sanctionné par le décret n°95/678/PM du 18 décembre 1995.

Cette UFA est une forêt de production attribuée provisoirement en exploitation à la société
d’exploitation forestière SOTREF par la convention n°0833/CPE/MINEF/CAB du 04 octobre
2001 signé par le Ministre de l’Environnement et des Forêts.

3.12 Perturbations

C'est une forêt peu perturbée (13,65% de sa superficie) si on se réfère au tableau de contenance
ci-dessous. L’origine de cette perturbation est humaine.

En effet, l’UFA 10.052 a fait l’objet d’une exploitation forestière sélective pour l’obtention du
bois d’œuvre à travers les titres d’exploitations attribués aux sociétés forestières. Cette
exploitation est décrite en section 3.21 ci-dessous.

En dehors de l’exploitation forestière, l’installation des campements et des petits champs
agricoles à l’intérieur de cette UFA a créé une petite perturbation de la forêt.

3.2 Travaux forestiers antérieurs
En dehors de l’exploitation forestière et des inventaires qui ont eu lieu dans cette UFA, elle n’a

connu ni travaux de reboisement, ni travaux sylvicoles, ni quelques autres travaux
d’aménagement pour les besoins touristiques ou cynégétiques.

SOTREF 28
Plan d'Aménagement de PUF A 10.052

3.21 Exploitations forestières

Cette UFA a fait l’objet de plusieurs passages en exploitation. La date de la première
exploitation se situe en 1969 et elle a été effectuée sous forme de licence par la société forestière
Grumcam.

Par la suite, elle a connu jusqu’en 1997 deux autres passages en exploitation par les sociétés
Alpicam et SFID, également sous forme de licences. Les superficies des différentes licences
incluses dans cette UFA, les années d’attribution et d’expiration de ces licences sont présentées
au tableau 19 ci-dessous et la carte ci-jointe localise ces licences.

Tableau 19: Anciennes licences ayant été attribuées dans cette UFA.

N° Licence Date
d’expiration

04/05/1992 [04/05/1997

Source : Direction des Forêts (1995)

Cette exploitation a été sélective, et n’était pas basée sur un plan d'aménagement.
3.211 Inventaires

L’UFA 10.052 a subi le passage de deux types d’inventaires forestiers à savoir l’inventaire
national de reconnaissance et l’inventaire d’aménagement.

32111 Inventaire National

L’Inventaire national de reconnaissance était la phase IV du programme de reconnaissance
générale des ressources forestières nationales réalisée en 1990. Cet inventaire était réalisé à un -
taux de sondage de 0,1%. Le dispositif d’échantilionnage était systématique à deux degrés.

Au premier niveau, on avait des unités primaires (UP) de 4 km? de superficie réparties dans les
unités de compilation (UC). Les UC sont des territoires homogènes sur le plan physionomique.
Chaque UP comportait quatre (04) layons de deux kilomètres de longueur et équidistants de 500
mètres.

Ces layons supportaient (08) parcelles de 0,5 hectares chacune (200 m x 25 m). Chaque parcelle
contenait dans les quatre premiers mètres une sous-parcelle floristique de 0,01 ha (4 m x 25 m)
destinée aux relevés des sujets dont le diamètre à hauteur de poitrine ( DHP) était inférieur à 20
cm.

Dans les parcelles de 0,5 ha, étaient dénombrées les tiges des essences principales et
complémentaires dont le DHP se trouvait être supérieur ou égal à 20 cm. Cet inventaire a permis
d'élaborer le zonage (plan d’affectation des terres) de la partie couverte. Les résultats de cet
inventaire concernant l’UFA 10.052 ont révélé la présence de 59 essences de bois d’œuvre dont
Fan d'Amcmgemont de VU FA 10052

19 espèces principales commercialisées. Le volume commercialisable pour les 59 essences à été
estimé à 3.561.427 m3. Le rendement estimé étant de 52,6 m3 par hectare.

3.212 Inventaire d’aménagement

D'’octobre jusqu’en novembre 2002, la société agréée aux inventaires forestiers, La Forestière de
Moloundou (LFM) a eu à réaliser pour le compte de la SOTREF un inventaire d'aménagement
dans cette UFA. Cet inventaire, systématique à un degré a été effectué au taux de sondage de
0,92% et a consisté en :

- L'élaboration d’un plan de sondage prévoyant 1441 parcelles échantillons de 0,5 ha (250 m x
20 m) chacune, supportées par 39 layons de sondage équidistants de 2 000 mètres et parallèles.
Ces layons parallèles étaient orientés suivant deux directions magnétiques (91° et 271°). La
distance totale des layons de sondage était de 360.150 mètres. Le plan de sondage est présenté
ci-dessous.

” - L'ouverture de 39 layons de sondage d’une longueur de 325.750 mètres, soit 1300 parcelles
échantillons de 0,5 ha sur les 1441 parcelles initialement prévues dans le plan de sondage en
raison principalement des intempéries et du réseau routier existant dans la forêt ;

- L'identification et le dénombrement de toutes les tiges des essences principales 1 et 2, des
essences secondaires et des essences complémentaires dont le DHP était supérieur ou égal à 20
cm dans les parcelles échantillons de 0,5 ha et les tiges de ces essences dans les sous parcelles de
0,01 ha (5 m x 20 m) installées dans les cinq premiers mètres de chaque parcelle de 0,5 ha ;

- Le regroupement de ces tiges en classes de diamètre de 10 cm d’amplitude.

- La cotation qualitative des tiges des essences principales 1, 2 et 3 dont le diamètre était
supérieur ou égal à 40 cm.

Le traitement des données de terrain a été effectué avec le logiciel TIAMA. La synthèse des
résultats de cet inventaire est présentée en section 3.3 ci-dessous.

SOTREF 30
CONCESSION N° 1058 :

ECHELLE GRAPHIQUE :

4
Plan d'Aménagement de l'ULF.A 10.052

3.3 Synthèse des résultats d’inventaire d'aménagement

L’inventaire d'aménagement réalisé dans l’'UFA 10.052 a donné les principaux résultats qui sont
présentés 20 ci-après.

3.31 Contenance

L'interprétation de 188 photographies aériennes à l’échelle 1/20 000ë datant de 1992 qui
couvrent l’UFA a permis de déterminer les différentes strates forestières qui constituent ce
massif. Avec la méthode des points cotés, les estimations des superficies de ces strates ont pu
être faites. La photo-interprétation et la planimétrie des strates ont également permis de
confectionner la carte forestière de J’UFA au 1/30 000è. Une copie est jointe en annexe 3.

De ces méthodes, on retient que l’UFA 10.052 contient selon les Normes de cartographie

forestière aux échelles 1/50 000è et 1/200 000Ë éditées par l'ONADEF en 1992 et qui ont été
-_ approuvées par le Ministre chargé des forêts, douze (12) strates forestières qui sont présentées
avec leurs superficies au tableau 20 ci-après.

Tableau 20 : Table de contenance

parcelles
Priraaire
[DC D | 7 3917 F2045200

[292,007 |
110,60 |

8,

: 5
,00

[O0 00

[6,61
[0,41 |
[8,64 7
En
[145 7 |
[8,22 |
0

2

x
64

14
4
D

100

Du tableau 20 ci-dessus, il ressort que les formations primaires représentent 63,70% de la
superficie totale, celles qui sont secondaires occupent 13,65% du massif tandis que les
formations sur sols hydromorphes ne prennent que 22,65% de cette forêt.

3.32 Effectifs
Sur l’ensemble du massif, on a dénombré au cours de l’inventaire d’aménagement 344 espèces

dont 45 essences principales(groupes 1 et 2). La répartition du nombre d’espècés par groupe
d’essences ést la suivante : |
Plan d'Amémgement de D'ULF.A 19.052

Groupel (Essences principales de valeur) :25 espèces.

Groupe2 (Autres essences principales) : 20 espèces.

Groupe3 (Autres essences de commerce courant } :27 espèces,

Groupe 4 (Autres essences commerciales) : 43 espèces.

Groupes (Autres essences) : 256 espèces.

En terme d’effectif, les résultats d’inventaire relèvent un nombre de tiges des essences
principales évaluées à 2.221.488 tiges dont 732.191 tiges sont jugées mûrs c’est à dire ayant
dépassé ou atteint le DME (diamètre minimum d’exploitabilité) fixé par l’administration des
forêts.

Le rendement total des espèces principales est de 31,33 tiges par hectare. Parmi ces essences, les
espèces les plus représentées sont par ordre d'importance :

Le Bété (avec 15,67% du total des tiges), l’ Ayous (14,67%), le Fraké (11,49%), l’'Emien
(8,36%), l’Alep (6,55%), le Padouk rouge (5,74%), l’Aningré A (4,58%) le Tali (4,40%), et le
Sapelli (3,27%).

Mais pour les tiges exploitables, le Fraké, l’Ayous, l’Emien, le Tali, le Bété, l Alep, le Dabéma
renferment le plus grand nombre de tiges. Le tableau 21 ci-dessous présente les détails de ces
effectifs.

Tableau 21 : Table de peuplement (essences principales, toutes UC, strates FOR)

Abam à poils rouges 1402 0,07 4 985
Abam fruit jaune 1409 0,08 5 564
Acajou à grandes folioles 1101 0,01 745
Acajou blanc 1102 0,09 6 358
Acajou de bassam 1103 0,00 204
Aiélé / Abel 1301 0,06 4 492
Alep 1304 2,05 145 488
Aningré A 1201 1,44 101 873
Aningré R 1202 0,39 27 774
‘ Ayous / Obeche 1105 4,60 326 093
1106 0,00 314
4204 0,64 45 591

1107 4,91 348 125
1308 0,18 12 497

SOTREF 33
Plan d'Amévagemn de TUF.A 10052

Bongo H (Olon) 1205 0,21 15 022 746 |
Bossé clair 1108 0,21 14686 1 088

| Bossé foncé 1109 0,51 36 448
Dabéma 1310 1,00 70 561
Dibétou : 1110 0,06 4016
Doussié blanc 1111 0,05 3 594

7 Doussié rouge 1112 0,21 14777
Emien 1316 2,62 185 667 125 021
Eyong 1209 0,75 53 068 14 480
Fraké / Limba 1320 3,60 255 254 460 861
Fromager / Ceiba 1321 0,32 22 389 12 591
llomba 1324 0,62 44 143
Iroko 1116 0,17 12190

* Kossipo 1117 0,05 3 801 359
Kotibé 1118 0,72 50 781 6 553
Koto 1326 0,14 9 822 1 232
Longhi 1210 0,31 22 061 6 024
Lotofa / Nkanang 1212 0,31 22 035 1 805 |

i Mambodé 1332 0,06 4 024 1 086
Mukulungu 1333 0,00 332 332 ]
Niové 1338 0,42 30 083 2173
Okan 1341 0,15 10 742

: Onzabili K 1342 0,02 1705
Padouk blanc 1344 0,01 595
Padouk rouge 1345 1,80 127 620 26 235
Sapelli 1122 1,04 73 900 10 061
Sipo 1123 0,03 2 443 203
Tali 1346 1,38 97 743 75 182
Tiama 1124 0,03 1 885

3.33 Volumes

Cet inventaire a révélé les volumes présentés au tableau 22 ci-dessous
Plan d'\mcnagemont de D'UF.A 10.052

Tableau 22: Table de stock (essences principales, toutes UC, strates FOR)

[__ Essence Code Vol./ha Vol. total Vol. >= DME
Abam à poils rouges 1402 0,23 16154 13771
Abam fruit jaune 1409 0,10 7 220 3315
Acajou à grandes folioles 1101 0,02 1 367 860
Acajou blanc 1102 0,17 12170 6 996
Acajou de bassam 1103 0,00 276 0
Aïélé / Abel 1301 0,34 23 893 21 658
Alep 1304 4,69 332 491 263 393
Aningré À 1201 1,01 71 421 17 337
Aningré R 1202 0,66 46 589 29 744
Ayous / Obeche 1105 28,03 1 987 834 1443978
Azobé 1106 0,01 803 497
1204 1,12 79143 38 291

1107 10,97 777 685 276 549
En 1308 0,25 17 539 3 269
Bongo H (Olon) 1205 0,18 13 072 2837
Bossé clair 0,37 26 189 9 865
Bossé foncé 1109 0,63 44 849 12 867
Dabéma 1310 3,42 242 802 205 070
Dibétou 1110 0,10 7 312 2 043
.Doussié blanc 1111 0,07 4821 1 212
Doussié rouge 1112 0,39 27 520 8 365
Emien 1316 10,04 712 098 653 492
Eyong 1209 1,40 99 589 71 541
Fraké / Limba 1 081 336 944 220
Fromager / Ceiba 180 174 173 416

75 493
74 388

Kossipo 1117 0,09 6 087 2 937
Kotibé 1118 0,75 52 934 23 206
Koto 1326 0,17 12212 5 960
Longhi 1210 0,70 49 841 38 432
Lotofa / Nkanang 1212 0,32 22 620 6 963
Mambodé 1332 0,21 15019 13 411
Mukulungu 1333 0,10 7 011 7011

Onzabili K
Padouk blanc

1344 0,01 963

35

Plan d'Aménagement de l'U.F.A 10.052

Padouk rouge 1345 3,53 250 096 142657 |
| Sapelii 1122 4,30 305 172 132008. |
Sipo 1123 0,08 5410 3998 |

Tali 1346 6,31 447 349 425 686
1124 1138

De ce tableau 22 on retient que le volume total est estimé à 7.206.163 m3 et que le rendement est
de 101,62 m3/ha. Dans le volume total, le volume exploitable occupe 5.142.177 m3 dont
l’Ayous détient 28%, le Fraké 18%, l’Emien 13%, le Tali 8% et l’Alep 5%.

3.4 Productivité de la forêt

La productivité est l’accroissement annuel en volume du peuplement par hectare. Mesurée en
m3/ha/an, elle dépend principalement de trois (3) facteurs importants, notamment :

- Les accroissernents moyens annuels des essences.

‘- La mortalité des tiges.

- Les dégâts d'exploitation.

3.41 Accroissement en diamètre des essences

En l’absence des données précises des études sur l’accroissement moyen annuel en diamètre des
essences inventoriées dans l’UFA, on va se référer aux accroissements fixés par l’ Administration
des forêts. Ces accroissements présentés au tableau 23 ci-dessous par espèces inventoriées sont
des accroissements par défaut publiés par les fiches techniques du Ministère chargé des forêts. Ils
proviennent des résultats des différentes recherches conduites au Cameroun dans le cadre du
projet API de Dimako, en Côte d’ivoire et en RCA par le CTFT (devenu CIRAD Forêt).

Ils sont mesurés en cm par an (cm/an) et ne concernent que les essences principales. Pour les
autres essences, l’accroissement est fixé par l’ Administration à 0,5 cm par an. Ils sont appliqués
linéairement à toute tige indépendamment de sa classe de diamètre.

SOTREF 36
Plan d'Amcmsgcmost de LE. A 10957

Tableau 23: Accroissement moyen annuel des essences principales inventoriées dans PUFA
10.052

Accroissement [ Essence Accroissement
Essence Annuel Annuel

Abam à poils rouges 0,5 ong 0,4
Abamn Fruit jaune 0,5 Fraké/Limba 0,7
0,7 romager / Ceiba 0,9
0,7 llomba 0,7
0,7 Iroko 0,5
(OSSipo 0,5
otibé 0,4
oto 0,5
onghi 0,5
otofa / Nkanang 0,4

lambodé 0,5 _!
ukulungu 0,4

jové 0,4 —
Okan 0,4
Onzanbili K 0,5
Padouk blanc 0,5
Padouk rouge 0,4
Sapelli 0,5
Sipo 0,5
ali 0,4
[_____04 iame 0,5
[09 Eyong 0,4

3.42 Mortalité

Les observations portant sur plusieurs décennies de recherche ont montré que les arbres meurent
à toute taille, quelle que soit leur croissance, aussi bien dans les parcelles traitées que dans celles
qui ne le sont pas.

D'une part, comme tout être vivant, ils peuvent mourir aussi bien de maladie que de sénilité ;
d’autre part, ils meurent de la concurrence mutuelle qu’ils se portent et qui explique leur nombre
inversement proportionnel à leurs grosseurs (on rencontre moins de gros arbres à un moment
donné que des petits du début) : c’est la mortalité naturelle.

Il existe également une mortalité provoquée des tiges par des travaux d’exploitation (abattage et
débardage) appelée « dégâts d’exploitation » et partiellement par les travaux d’éclaircie (arbres
endommagés par la chute d’arbres dévitalisés).

Le taux de mortalité naturelle c’est-à-dire le rapport entre le nombre des tiges arrivées à maturité

et le nombre de jeunes tiges initiales, fixé par l’administration est de 1% par an, Il est appliqué
à toutes les tiges de toute classe de diamètre.

SOTREF 37
Plan d'Aménagement de l'UL.F.A 10.052

3.43 Dégâts d’exploitation

L'exploitation à travers l’abattage, le débardage et la construction des routes et des parcs à
grumes occasionnent des dégâts sur l’écosystème et sur l’environnement. En effet, elle entraîne
en fonction de son intensité une suppression du couvert en plus d’autres dégâts sur le sol et la
biodiversité. Elle perturbe une certaine surface, mais ne la détruit pas.

Les dégâts d’exploitation selon l’ Administration des forêts sont fixés à 7% applicables aux tiges *,
de toute classe de diamètre lors du passage de l’exploitation. .

3.5 Diagnostic sur l’état de la forêt

Sur la base des résultats d’inventaire et de l’historique de la forêt, l’UFA 10.052 est une forêt peu
perturbée qui a subi une faible pression agricole. Elle est constituée à 86,35 % de forêt primaire. :
En terme de production, elle est formée à 100% des strates productives. Elle présente un

potentiel assez important.

Une bonne planification de sa gestion dans le temps et dans l’espace peut garantir une
exploitation soutenue et durable. C’est l’objet du présent plan d'aménagement.

SOTREF 38
Ptan d'Aménagement de D'ULF.A 10.052

4 AMENAGEMENT PROPOSE

( SOTREF

39
Plan d'Aménagement de l'UF.A 10.052

4 Aménagement proposé

Ce chapitre contient les règles de gestion qui permettent de garantir la durabilité de la forêt
notamment :

- Les objectifs d'aménagement

- L’affectation des terres et les droits d’usage reconnus des différents intervenants ;

- Les diamètres minima d’exploitabilité des essences d’aménagées ;

- Le temps entre deux passages successifs en exploitation sur une même assiette de coupe ;
- La possibilité annuelle de coupe ;

- L'organisation des interventions dans l’espace ;

- Le programme d'interventions sylvicoles.

4.1Obijectifs d’aménagement assignés à la forêt

La Loi n°94/01 du 20 janvier 1994 portant régime des forêts, de la faune et de la pêche exige que
les forêts camerounaises soient gérées de façon durable et en particulier les forêts de production.

Le présent aménagement vise trois principaux objectifs à savoir :

- Pérenniser la production de bois d’essences de valeur, assurant ainsi le développement et la
régularité de l’approvisionnement de l’usine de transformation des bois de la SOTREF ;

- Protéger la forêt de toutes sortes d’agression notamment les défrichements et conserver la
biodiversité ainsi que l’environnement ;

- Assurer la participation des populations locales à la protection de la forêt avec intéressement

aux revenus du bois et en produits forestiers non ligneux garantissant de ce fait l'amélioration de
leurs conditions de vie.

SOTREF 40
Pin d'\mémagcment de l'ULF.A 10.052

4.2 Affectation des terres et droits d’usage
4.21 Affectation des terres

L’affectation des terres est la répartition des terres en fonction de leurs vocations. Elle consiste à
l'identification et à la cartographie de la vocation des terres à l’intérieur du massif.

4.22 Division de la forêt en séries

Le relief, l’inventaire d'aménagement et la photo-interprétation conduits dans l’'UFA 10.052
révèlent que cette UFA n’est constituée que de la série de production de la matière ligneuse.

| Cette série de production couvre toute la superficie du massif soit 70.912 ha. Elle est constituée
des douze strates d’affectation « FOR » qui forment ce massif (voir le tableau 7). Elle peut être
subdivisée en deux (02) séries :

a) Série d’exploitation

A l’intérieur de cette série de production de matière ligneuse, on doit retrancher certaines
superficies pour établir la superficie réelle devant effectivement faire l’objet d’une exploitation
de bois d'œuvre.

Selon les Normes d’intervention en milieu forestier, on doit retrancher :

- Les bandes riveraines des cours d’eau qui doivent représenter 3% de la superficie totale
du massif soit 2.127 ,36 ha.

- Le réseau routier dont la couverture ne devra pas dépasser 3% de la superficie de
l’UFA(2.127,36 ha).

En retranchant ces zones, la surface destinée à l’exploitation a finalement une superficie de
66.657,28 ha.

b) Série d’attente

De cette superficie, il faudra également considérer les superficies touchées par l’exploitation

: pendant la période de validité de la convention provisoire (séries d’attentes qui seront exploités
en dernier lieu).

La carte à l’échelle 1/50 000ë montrant cette affectation des terres dans le massif est jointe en
annexe.

4.23 Objectifs et activités prioritaires dans la série de productio:

L'objectif principal assigné à la série de production est la production de la matière ligneuse et
des produits forestiers non ligneux.

A F'intérieur de cette série, on protègera également les bandes riveraines des cours d’eau pour
assurer le maintient de la qualité des eaux et pour prévenir un déséquilibre des régimes
hydriques, comme autres objectifs.
Plan d'Aménagement de l'ULF.A 10.052

Le réseau routier sera par ailleurs localisé sur la carte.

Les différentes activités admises dans cette série sont : à
- L'aménagement forestier et l’exploitation forestière dans la superficie destinée à
l'exploitation (66.657,28 ha) ;
- L'aménagement forestier dans la série d’attente ;
- La pêche dans les cours d’eaux existant dans le massif.
- La circulation routière dans le réseau routier ;
- La protection du couvert végétal ;
- La protection des berges ;
- Le contrôle des interventions en forêt.

Le tableau 24 ci-dessous résume les différents objectifs spécifiques des affectations des terres et
les activités qui leur sont reliées.

. Tableau 24 : Affectation des terres et activités prioritaires à l’intérieur de la série de
production |

Affectations Objectifs Activités prioritaires

Série d'exploitation forestière - Production ligneuse - Aménagement forestier

- Production non-ligneuse -__ Exploitation forestière

- Récolte des produits
non-ligneux

Localisation sur la carte Circulation routière

Localisation sur la carte Pêche

Réseau routier

Bandes riveraines des cours - Maintien de la qualité des - Protection du couvert
d’eau eaux végétal
‘ - Prévention d’un - Protection des berges
déséquilibre du régime -_ Contrôle des
hydrique

interventions en forêt
Aménagement forestier

Série d’attente Production ligneuse et non-
i Exploitations forestières

ligneuse

4.24 Conduite des activités et des droits d’usage dans la série de production

Le droit d’usage tel que définit par la loi est le droit réservé aux populations riveraines
d’exploiter tous les produits forestiers, fauniques et halieutiques à l’exception des espèces
protégées en vue d’une utilisation personnelle.

Les activités des populations riveraines entrant dans le cadre du droit d’usage dans la série
d’exploitation seront autorisées, mais elles seront réglementées ou restreintes. Ces activités
concernent la récolte de bois de services, la récolte de bambous et de rotins, la chasse, la pêche et
la cueillette de subsistance. D’autres activités comme l’agriculture et le pacage seront interdits.

Dans cette série également, les activités placées sous la responsabilité de l’opérateur économique
seront réglementées et ou restreintes. En l’occurrence, l’exploitation forestière sera réglementée
Pan d'Aménagement de l'U_F_A 10.052

dans la superficie réelle d'exploitation. Elle sera interdite dans les bandes riveraines d’une
largeur de 30 m mesuré à partir de la ligne naturelle des hautes eaux en bordure d’un cours d’eau
et d’un marécage inondé en permanence.

L’extraction du sable, latérite et gravier sera restreinte et réglementée dans la zone de superficie
réelle de l’exploitation. Elle sera complètement interdite dans les bandes riveraines.

Le tableau 25 ci-après détermine la conduite des activités par affectation à l’intérieur de la série
de production.

Tableau 25 : Conduite des activités par affectation à l’intérieur de la série de production,

Activités sous La responsabilité | Activités dans le cadre de l'exercice des droits d'usage par les populations riveraines
en Lopérues

Extraction école bois
C1 série —
= mue

pplicae Mol ses applicable
Réglementée | Réglementée LE Interdite

La liste des essences retenues a été déterminée en accord avec l’opérateur économique et a obéi
aux dispositions de l’article 6 de l’Arrêté 222/A/MINEF du 25 mai 2001 stipulant que

« l’aménagiste doit porter au groupe (essences aménagées) un minimum de 20 essences dont le
volume exploitable représente au moins 75% du volume initial exploitable des essences
principales ». Sur cette base, vingt et une (21)essences ont été retenues.

Elles figurent dans le tableau 26 ci-dessous avec le pourcentage de leur volume exploitable par

rapport au volume initial exploitable des essences principales. En annexe 5, on trouvera la liste
de ces essences établie par la SOTREF.

SOTREF 43
Plan d'Aménagement de l'ULF_ A 10052

Tableau 26 : liste des essences aménagées et pourcentage de leur volume.

Essence

Aiélé / Abel

Bété

Aningré R 1202
Ayous / Obeche 1105

| Code [VEB>=DME| Somme | Pourcentage | Pourcentage
cumulée cumulé
—
1301 21658 21 658 0,42 0,42
1304 263393 285 051 5,12 5,54
29744 314 795 0,58 6,12
1443978 |1 758 773 28,08 34,20

276549

Dabéma

Doussié rouge

205070 |2 278 683

2 358 589
Fraké / Limba 1320 | 944220
Iomba 1324
nn LE
0,45 66,51
0,12 66,62
Mukulungu [5%], 71 | 3 432 928 0,14 66,76
17 [Okan 1341 | 34870 [3467798 0,68 | 67,44
18 |Padouk rouge 142657 | 3 610 455 2,77 70,21
19  [Sapelli 132008 | 3 742 463 2,57 72,78
20 3998 |3746 461 0,08 72,86
EE
21 | 1546 425686 4 172 147 8,28 81,13

SOTREF

Plan d'Aménagemen de l'U.F.A 10.052

4.31 La rotation

Selon l’Arrêté 222/A/MINEF du 25 mai, la rotation est l’espace de temps entre deux passages
successifs au même endroit. Cette rotation est fixée par l’administration à trente ans (30) ans
(Art.6) et correspond à deux fois quinze ans (durée légale d’une convention définitive). Ce qui
facilite l’adéquation entre les mesures prises sur le plan technique et les dispositions légales.

4.311 Simulation de la production nette ou possibilité

La production nette ou possibilité de la forêt a été calculée à l’aide du logiciel officiel TTAMA
plus précisément à l’aide du menu ilation et impression- calcul de la possibilité lorsque
tous les pré-requis avaient été saisis. Les pré-requis en question dont dépend le calcul de la
possibilité sont :

- Le choix des essences aménagées ;

- La durée de la rotation (30 ans ) ;

- Les accroissements en diamètre des essences aménagées ;
- Les dégâts d’abattage (7%) ;

- La mortalité (1%) ;

-  Letarif de cubage.

TIAMA est un processus intéractif d'optimisation dont le résultat détermine aussi les
DME/Aménagement. Le calcul de la possibilité se fait uniquement sur les superficies
d'affectation « FOR » sur lesquelles sont automatiquement retranchées 3% pour les routes et
3% pour les bandes riveraines des cours d’eau. La mortalité est fixée à 1% et les dégâts
d’abattage à 7%.

4.32 La possibilité forestière

La possibilité est le volume maximal qu’on peut tirer de la forêt sans entamer la productivité
future de celle-ci et sans créer des effets néfastes sur l’environnement et le milieu social.

La possibilité annuelle de coupe correspond à la superficie maximale exploitable annuellement
et/ou au volume maximal des produits forestiers susceptibles d’être prélevés annuellement dans
une unité forestière d’aménagent sans diminuer la capacité productive du milieu.

Pour respecter la possibilité, il existe deux approches : la possibilité par contenance et la
possibilité par volume.

Dans l'approche par contenance, on procède à un découpage de l’'UFA en parties égales de
superficie dont le nombre est déterminé en fonction de la rotation. Cette approche facile à
réaliser ne garantie cependant pas la constance dans les approvisionnements pour les industriels.

Quant à l’approche par volume, on procède par la fixation d’un volume pouvant être récolté
annuellement. Cette méthode difficile à appliquer que la précédente tant au niveau des calculs

SOTREF 45
Pan d'Amémapcmct de DUF_A 18052

pour fixer le niveau de coupe qu’au niveau de la planification sur le terrain. Elle permet
toutefois d’assurer un approvisionnement plus consistant dans le temps.

Au Cameroun, on a adopté une possibilité mixte (par contenance et par volume). La possibilité
par contenance correspond à la superficie annuelle à parcourir au sein d’un bloc quinquennal
obtenue en divisant la superficie de chaque bloc par cinq.

La possibilité par volume correspond au volume annuel à récolter obtenu en divisant le volume
total de ia série de production par trente ans qui est la rotation

Pv= Vt/R

Pv = possibilité par volume

Vt= volume total de la série de production
R = rotation

Il convient de rappeler que toutes les essences principales sont prises en compte. La possibilité
est basée sur le volume brut des essences exploitables du critère Top 50.

Le volume total exploitable de la série de production est de 4.443.154 m3 donnant une

possibilité annuelle de 148.105,13 m3 (4.443.154/30). La possibilité par hectare est de 62,66
m3/ha. Les possibilités des essences sont au tableau ci-après.

SOTREF 46
Plan d'Aménagement de l'U.F.A 10.052

Tableau 27: Possibilité des essences - simulation retenue

PE

Aiélé / Abel 0,041 0,032 0,0023 0,223 0,009 0,000 80 AMÉ
Alep 0,926 0,178 0,0355 2,317 0,748 0,000 70 AMÉ
Aningré R 0,131 0,061 0,0066 0,151 0,070 0,000 80 AMÉ
Ayous/Obéché 5,827 8,644 _0,4538 4,600 0,000 2,817 80 ADM
Bahia 0,168 0,187 0,009 0,000 0,000 0,020 80 AMÉ
Bété 1,792 2,754 0,1136 0,135 0,000 0,963 70 _AMÉ
Dabéma 1,105 0,288  0,0467 1,182 0,817 0,000 80 AMÉ
Doussié rouge 0,071 0,017  0,0029 0,000 0,054 0,009 80 ADM
Eyong 0,472 0,103 0,0187 0,269 0,369 0,000 70 AMÉ
Fraké / Limba 3,501 4,206 0,2339 1,642 0,000 0,705 90 AMÉ
Ilomba 0,309 0,205 0,0166 0,096 0,104 0,000 80 AMÉ
Iroko 0,113 0,132 0,0078 0,148 0,000 0,020 110 AMÉ
Kossipo 0,015 0,019 0,0008 0,000 0,005 0,000 100 AMÉ
Kotibé 0,088 0,080  0,0049 0,029 0,008 0,000 60 AMÉ
Koto 6,030 0,026 _0,0018 0,000 0,004 0,000 80 AMÉ

.Okan 0,180 0,030  0,0070 0,242 0,150 0,000 80 AMÉ
Padouk rouge 0,620 0,423 0,0321 0,399 0,197 0,000 80 AMÉ
Sapelli 0,339 0,452 0,0217 0,373 0,000 9,113 100 ADM
Sipo 0,015 0,000 _0,0005 0,040 0,015 0,000 100 AMÉ
Tali 2,316 0,413  0,0911 2,513 1,903 0,000 70 _AMÉ

RE

Complémentaire Top 50 13,679 1.662 0,5670 0,000 12,055 0,038 ADM
Promotion (sémi-décidue jaune ) 0,334 0,558 0,0263 0,000 0,000 0,225 ADM
Spécial (Ebène ) 0,121 0,011 0,0042 0,000 0,110 0,000 AMÉ
Bourrage 74,050 32,806  3,2656 0,000 53,499 12,254 ADM
Sous - total 88,184 35,037 3,8631 0,000 53,147 _

Plan d'Aménagement de l’U.F.A 10.052

Tableau 27: Possibilité des essences - simulation retenue

BE -

Aiélé / Abel 0,041 0,032  0,0023 0,223 0,009 0,000 80 AMÉ
Alep 0,926 0,178  0,0355 2,317 0,748 0,000 70_AMÉ
Aningré R 9,131 0,061  0,0066 0,151 0,070 0,000 80 AMÉ
Ayous/Obéché 5,827 8,644  0,4538 4,600 0,000 2,817 80 ADM
Bahia 0,168 0,187  0,0096 0,000 0,000 0,020 80 AMÉ
Bété 1,792 2,754  0,1136 0,135 9,000 0,963 70 AMÉ
Dabéma 1,105 0,288 0,0467 1182 0,817 0,000 80 AMÉ
Doussié rouge 0,071 0,017  0,0029 0,000 0,054 0,000 80 ADM
Eyong 0,472 0,103  0,0187 0,269 0,369 0,000 70 AMÉ
Fraké / Limba 3,501 4,206  0,2339 1,642 0,000 0,705 90 AMÉ
Ilomba 0,309 0,205  0,0166 0,096 0,194 0,000 80 AMÉ
Iroko 0,113 0,132  0,0078 0,148 0,000 0,020 110 AMÉ
Kossipo 0,015 0,010  0,0008 0,000 0,005 0,000 100 AMÉ
Kotibé 0,088 0,080 0,0049 0,029 0,008 0,000 60 _ AMÉ
Koto 9,030 0,026  0,0018 0,000 0,004 0,000 80 AMÉ
. Okan 0,180 0,030  0,0070 0,242 0,150 0,000 80 AMÉ
Padouk rouge 0,620 0,423  0,0321 0,399 0,197 0,000 80 AMÉ
Sapelli 0,339 0,452  0,0217 0,373 9,000 0,113 100 ADM
Sipo 0,015 0,000  0,0005 0,040 0,015 0,000 100 AMÉ
Tali 2,316 0,413  0,0911 2,513 1,903 0,000 70 AMÉ
BE
Complémentaire Top 50 13,679 1,662  0,5670 0,000 12,055 0,038 ADM
Promotion (sémi-décidue jaune ) 0,334 0,558  0,0263 0,000 0,000 0,225 ADM
Spécial (Ebène } 0,121 0,011  0,0042 0,000 0,110 0,000 AMÉ
Bourrage 74,050 32,806  3,2656 0,000 53,499 12,254 ADM
- Sous - total 88,184 35,037  3,8631 0,000 53,147 _

SOTREF
Fien d'Aménagement de l'U.F.A 10.052

Le diamètre minimum d’exploitabilité des essences aménagées (DME/AME) est le diamètre en
deçà duquel aucune essence ne doit être abattue.

En aucun cas, ce diamètre ne peut être inférieur au diamètre minimum fixé par |’ Administration
des forêts (DME/ADM) (article 6 de l’ Arrêté 222/A/MINEF du 25 mai 2001). :

Pour les essences aménagées, le logiciel TIAMA donne automatiquement le bonus de 1*°
rotation qui correspond au volume des tiges supérieures ou égales au DME/AME+40. Ce
volume n’est pas pris en compte dans le calcul de la possibilité. Il calcule aussi de façon
automatique les DME/AME après avoir pris en compte le pourcentage de reconstitution qu’il
porte à 100 % pour les essences aménagées représentant 75 % du volume initial exploitable des
essences principales. Donc TIAMA reconstitue à 100% , les 75 % du volume initial
exploitable

Les différents DME/AME proposés sont présentés au tableau 28 ci-après.

SOTREF 48
Plan d'Aménagement de l'U.F.A 10.052

Tableau 28: Diamètre minimum d’exploitabilité d” aménagement (DME/AME)

Essences Code DME/ADM
[Aigé/Abel "À" "+ 1301] 60 | 80 |
EE D PE EE
[Aningré R | 1202 | 60 | 80 |
'ayous/ Onéœne | 1108 | 80 | #W |
‘[Dabéma 2 À 1310 | 60 | 80 |
Doussié rouge | 112 | _# | __# |
[Eyong | 1209 7 | 50 "|" 70 à
Homba 1324 60 80
[iroko i116 100 1 110
[Kossipo "À" 1117 | 80 | 100 |
1118 50 CE
[Koto | 1326 1 60 | 80 |
Okan 1341 [60 1 80 |
[Padouk rouge [1345 | 60 | 80 |
[Spa 1223 À 80 | 100 |

Il ressort de ce tableau et au regard de la structure dia métrique de chaque essence aménagée visualisée
avec les histogrammes présentés à la figure 2 ci-après que certaines essences aménagées ont vu leurs
DME/ADM augmentés. Dans cet aménagement,

Les essences complémentaires du Top 50 (en essences principales les plus commercialisées qui sont au
nombre de 63) ainsi que les essences de bourrage ont conservé leur DME/ADM. Le sémi-décidue jaune
est proposé ici comme essence de promotion. Il est utilisé actuellement dans l’ébénisterie pour la
fabrication des frises (lambris) en vue de la construction des plafonds et des parquets.

SOTREF \ 49
Figure 2 : Histogrammes des effectifs en fonction des classes de diamètre des essences

aménagées.

ie

UFA 10052 AIELE

CILIIITIII III]

UFA 10-052 ALEP

UFA 10-052 BAHIA

UFA 10-052  AYOUS

UFA 10-052 BETE

50
UFA 10052 EBENE

UFA 10-052  FRAKE

UFA 10-052  KOTIBE

SOTREF

UFA 10-052 KOSSPO

UFA 10-052 KOTO

51
CE

UFA 10052 MOAMBE JAUBGAULIS UFA 10052 MUKULUNGU|MGaulis

UFA 10052  SAPELLI

52
Fm d'Amcongemos éc UF A PRE

4.34 Synthèse sur l’évolution de la forêt en fonction des coupes

Dans le principe de fonctionnement du logiciel TIAMA, le bonus de la 1 rotatioh c’est-à-dire
le volume des tiges des essences principales dont le diamètre est supérieur ou égal au DME +40
cm doit être prélevé pendant la 1% rotation et ne se retrouvera plus à la rotation suivante. Dans
PUFA 10 052 , les 75 % du volume initial exploitable des essences principales du critère Top
50 c’est-à-dire le volume initial des 21 essences aménagées sera constitué à 100 % à la fin de la
1** rotation. Le volume de ces essences va croître au fil des années pendant la rotation en tenant
compte de leur densité et de leur accroissement en diamètre par an.

Avec la disparition des vieux arbres à la deuxième rotation, on aura un peuplement avec des
diamètres moyens des tiges et des volumes moyens réduits. Les tiges exploitables seront
concentrées autour du DME/AME.

ère

4.4 Parcellaire

Le découpage de l’UFA s’est fait en deux temps

Premier temps : découpage de l’UFA en blocs quinquennaux pour permettre un
approvisionnement plus ou moins constant de l’unité de transformation du bois et pour faciliter
les interventions forestières, Ainsi, six (06) blocs ont été constitués.

Deuxième temps : Découpage de chaque bloc en assiettes annuelles de coupe (AAC). Ainsi
chaque bloc a été subdivisé en cinq(05)assiettes annuelles de coupe (AAC). Au total il y a 30
AAC.

4.41 Blocs d’amé

Le découpage de l’UFA en six (06)blocs quinquennaux s’est fait sur la carte. Ces blocs sont plus
ou moins équivolumes, c’est-à-dire que leurs volumes sont + 5% équivalents au volume moyen
des essences du critère Top 50 (uniquement les essences principales )d’un bloc. C’est ce que
montre le tableau 29 d’équivalence des contenus des blocs ci-dessous.

Tableau 29 : Tableau d’équivalence des contenus des blocs quinquennaux de gestion

m3 m3

Eu 725 869 TE 525.5

- 1895.5451

Plan d'Amémapcuces de l'UF_A 10052

Ce découpage est un processus itératif effectué sur la carte forestière qui contient leg affectations
(strates forestières) ainsi que les différentes assiettes de la strate provisoire (assiettes de coupe
octroyées pendant la convention provisoire) et tient compte du rendement exploitable à l’hectare
(volume à l’hectare) de chaque strate.

La carte réduite du découpage du massif en blocs quinquennaux est ci-jointe et celle montrant ce
même découpage à l’échelle 1/50 000è est jointe en annexe. La carte positionnant la strate
provisoire parcourue après l’inventaire est après.

SOTREF 54
S£LOCS
IINQUENNA
Le S Te ee

Plan d'Amémpcmont de TU.F.A 10.052

|

| 4.411 Planimétrie des blocs
Le tableau 30 ci-dessous dénommé « Planimétrie des blocs », donne ja composition en strates de
chaque bloc (contenance) ainsi que les superficies de chaque bloc.
Il ressort de ce tableau que tous les blocs n’ont pas la même superficie.

Le bloc 1 est plus grand que le bloc 2 qui est aussi plus grand que le bloc 3 mais plus petit que le
bloc 4. Le bloc 4 est plus grand que le bloc 5 qui à son tour est plus grand que le bloc 6.

On retient également que seules les superficies « FOR » c’est à dire affectation à la production
de la matière ligneuse ont été retenues dans la compilation des superficies des blocs.

Dans le logiciel TIAMA, la planimétrie des blocs est saisie à l’aide du menu Données de

. planimétrie-saisie des blocs.

SOTREF 57
Plan d'Aménagement de l'U.F.A 10.052

Tableau 30: Planimétrie des blocs

DHCb FOR 7778 5 815 3604 0,000 1394 1861

20452 +

DHC d FOR 2 660 1059 644 894 46 821 612
DHC CHP b FOR 926 2293 1473 0,000 0,000 396 464
DHC CHP d FOR 0,000 265 0,000 0,000 0,000 27 29
DHC CP b FOR 0,000 0,000 612 2663 1825 996 609
DHC CP à FOR 0,000 0,000 838 2299 2 993 1390 752
MIT FOR 3125 2 861 2 860 2455 2 200 2559 16 06
SA b FOR 0,000 0,000 263 263 366 136 102
SA CP _b FOR 0,000 0,000 373 752 357 238 172
SA CP _d FOR 0,000 0,000 1383 2866 1279 304 58
SJ b FOR 0,000 0,000 sl 609 0,000 0,000 66

SJ_CP_d FOR 0,000 0,000 68 0,000 37 335 44

GRAND TOTAL: 14 089 12293 12169 12 801 10 497 9063

4.412 Contenu des blocs

Le contenu en volume des différents blocs par essence et groupe d’essences 1 :2 ;3 ;4 :5 :est présenté
dans les six (06) tableaux ci-après dénommés « contenu des blocs, simulation retenue ».

Ces tableaux présentent aussi le nombre de tiges exploitables des essences aménagées et d’autres
groupes d’essences.

SOTREF 5

Co
Plan d'Aménagement de l'U.F.A 10.052 2e

Bloc 1 ,
Contenu des blocs - simulation retenue

Essence DME/AMÉ Tiges >= DME Volume >= DME
Aiélé / Abel 80 236 4 490
Alep 70 6 743 60 265
Aningré R 80 517 5 976
Ayous/Obèché 80 9 025 148 422
Bahia 80 391 2321
Bété | 70 2 930 22 805

| Dabéma 80 2 242 21 785
Doussié rouge 80 106 1 580
Eyong 70 1776 11312
Fraké / Limba 90 9717 86170
Homba 80 -537 4124
iroko ‘ 110 141 3 206
Kossipo 100 39 404
Kotibé 60 419 2 632
Koto 80 85 619
Okan l 80 489 4768
Padouk rouge 80 1 890 15123
Sapelli : 100 784 14703
Sipo 100 39 1 072
Tali 70 12005 85 549

Aménagées 50 175 498 933
Complémentaire Top 50 38 679 226 936

Promotion 2734 7105

Spécial . 496 2 502
Bourrage ; 207104  ” 1 004 660

SOTREF s 5

©
Plan d'Aménagement de l’U.F.A 10.052

Aiélé / Abel 80 277 4654
Alep 70 6257 56 026
Aningré R 80 431 5 086
Ayous/Obèché 80 10 840 172 117
Bahia 80 386 2271
Bété 70 3 574 27 223
Dabéma 80 1910 18 697
Doussié rouge 80 76 1195
Eyong | 70 1 473 9 722
Fraké / Limba 90 10 426 95 838
Homba 80 518 4131
lroko 110 201 4 209
Kossipo 100 33 359
Kotibé 60 434 2 589
Koto_ 80 65 465
Okan 80 381 3919
Padouk rouge 80 1 845 15 078
Sapelli 100 779 14 806
Sipo 100 28 791
Tali 70 10 065 75 088
Aménagées 50 047 515 542
Complémentaire Top 50 33 474 209 516

Promotion : 3 443 9 324
Spécial 405 2 002
Bourrage 205 285 966 545

SOTREF

8
Plan d'Aménagement de l’U.F.A 10.052

Bloc 3
Contenu des blocs - simulation retenue

Alélé / Abel - 80 236 3 831
Alep 70 4691 42 023
Aningré R 80 384 4 292
Ayous/Obèché 80 12 821 201 921.
Bahia 80 530 3141
Bété 70 5179 38 739
Dabéma 80 3 067 30 121
Doussié rouge 80 59 969
Eyong 70 1418 9 651
Fraké / Limba 90 10 149 97 014
Homba 80 846 6 860
Iroko 110 189 3 790
Kossipo 100 26 293
Kotibé 60 359 2128
Koto 80 75 525
Okan : 80 456 5 044
Padouk rouge 80 1935 16 027
Sapelli 100 658 12 207

po 100 25 54
Tali | 70 8 596 64 504
Aménagées 51 745 544 790
Complémentaire Top 50 29 337 197 150

À
Promotion | 3210 8 855
Spécial | 309 1 566
Bourrage : 238 701 1 119 140

SOTREF 6

CN
© Plan d'Aménagement de l'U.F.A 10.052

Bloc 4
Contenu des blocs - simulation retenue

Alélé / Abel 80 109 1 309
Alep 70 2 989 24 285
Aningré R 80 318 2947
Ayous/Obèché 80 15 073 245 306
Bahia . 80 743 4 489
Bété - 70 7 688 56 823
Dabéma 80 4681 46 623
Doussié rouge | 80 29 530
Eyong 70 1225 8 961
Fraké / Limba 90 8 662 87 230
llomba . 80 1 306 10 754
Iroko 110 268 5 108
Kossipo 100 12 126
Kotibé 60 190 4101
Koto 80 106 746
O©kan 80 547 6 848
Padouk rouge ; 80 1 947 16 426
Sapeili 100 388 6524
Sipo 100 36 480
Tali 70 6 496 46 232
Aménagées 52 856 573 674
Complémentaire Top 50 : 24 077 175 811
RE
Promotion 1 626 4 529
Spécial 134 685
Bourrage ‘ 288 538 1 364 432

6
ëË
8
Plan d'Aménagement de l'U.F.A 10.052

Bloc 5
Contenu des blocs - simulation retenue

Aiélé / Abel 80 163 2007

Alep 70 2 994 26 327
Aningré R 80 325 3199
Ayous/0bèché 80 15115 258 426
Bahia 80 561 3 389
Bété 70 6766 51455
Dabéma 80 3 838 38 591
Doussié rouge 80 29 526
Eyong 70 1 232 9 206
Fraké / Limba 90 9267 96 412
Ilomba 80 1164 10 139
lroko 110 298 5772
Kossipo 100 20 217
Kotibé | 60 288 1605
Koto 80 133 909
Okan 80 471 5 933
Padouk rouge 80 1798 15 289
Sapelli 100 471 8187
Sipo 100 29 509
Tali 70 6 198 46132
Aménagées 51 211 585 264
Complémentaire Top 50 22 942 176 907
RE
Promotion : 2470 6956
Spécial 165 877
Bourrage 261 834 1 231 998
Total | 338 622 2 002 002
SOTREF

2
a
Le]
Plan d'Aménagement de l'U.F.A 10.052

Bloc 6
Contenu des blocs - simulation retenue

Aiélé / Abel | 80 230 4678
Alep 70 2916 27 622
Aningré R 80 322 3 607
Ayous/Obèché l 80 13 391 232 741
Bahia 80 666 4 041
Bété 70 6041 46 360
Dabéma 80 2759 28 581
Doussié rouge 100 47 850
Eyong 70 1147 8 550
Fraké / Limba 90 9 882 103 645
liomba 80 835 7495
lroko 110 215 4 347
Kossipo 100 37 412
Kotibé 60 293 1 792
Koto 80 100 752
Okan 80 353 4418
Padouk rouge 80 1774 16 038
Sapoili 100 637 41 400
Sipo ‘ 100 19 a17
Tall 70 6100 48 064
Aménagées 47 803 556 693
Complémentaire Top 50 22 647 181 937
EE

Promotion 3 448 10 363
Spécial 203 1 038
Bourrage 252 115 1 146 576

8
Ë
ê
Plan d'Aménagement de l'U.F.A 10.052

4.42 Assiettes annuelles de coupe

4.421 Superficie des assiettes annuelles de coupe

Les différents blocs présentés en section 4.411 ont été à leur tour subdivisés chacun en cinq (05)
assiettes annuelles de coupe (AAC) qui doivent être équi-surfaces à l’intérieur de chaque bloc
c’est-à-dire avoir sensiblement la même superficie.

La différence entre la superficie moyenne d’une AAC et la superficie de chaque AAC du même
bloc doit représenter + 5% de la superficie moyenne d’une AAC de ce bloc. La carte au

1/50 000è en annexe 6 et celle réduite ci-après montre cette subdivision. Le tableau 31 ci-
dessous présente les différentes superficies des AAC de chaque bloc. La planimétrie de ces AAC
se trouve au tableau 32

| Tableau 31 : Superficies des AAC.

AACS5 Total

14089
Grand Total 2836 2792 . 2856 2811 2795 14089

! FPtan d'Aménepemoss de l'U.F.A 10.052

Total FOR 2473 | 2445 | 2451
2473

Total FOR [_ 2435 | 2436 | 2434
[Grand Total "| 2435 | 2436 |

SOTREF 66
Plan d'Aménagement de l'ULF.A 10.052

_ _— .

[__22 [151 266 751

958 161 | 792 2866

| 300 309 0 609

0 0 | 0

| 0

2562 2555 2561 12801
2562 | 2555 2561 12801 |

SOTREF

67
CÉORU EE D e— .
AY Æ NES
TXLRE k . É

ee

Plan d'Aménagement de l'U.F.A 10.052

4422 CONTENUS DES ASSIETTES ANNUELLES DE COUPE
Pour les contenus des AAC par bloc, le tableau 33 donne respectivement les contenus en volume

brut des essences du critère TOP 50, des essences aménagées, des essences complémentaires et
ceux des tiges des même groupes d’essences.

Tableau 33

UFA N° 10 062
Contenu VEB TOP 50 AAC

[_148367 | 145714 | 726868 |
Jets | saone | se2se À 7208
PME EE M MN UN MN

=
Es He | ee | 149585 168740 | 762171

B6 __ | 136935 | 146204 | es
ER ln Ne INR ul

UFA N° 10 052
Contenu VEB tot ESS Amé AAC

81} 10 | ses | oo | joie | souos | 4er |
[_101769 | [_104505 | 106789 | 00424 | 516516 |
|_544684 |

UFA:N° 10 052
Contenu VEB Ess Complé AAC

AACIBiocs | AAC1 _[  Aac2  T AAcS AAC4 | AACS | Torenit |
Laser | ess | ess | ses | seeos ! zen |

B1___ |
B2 | 4136 | HS 40819
B3 | «us | 476 | aorss 32108 men

B4 | 30265 | 34187 | Sn

FRS 2:
241293 Te
Plan d’Amésagement de l'U.F.A 10.052

Tiges/ha Ess TOP 50 AAC

AAC1 AAC2 AAC3 AAC4 AAC5 ToT Brut

9,742

, | [7 9150 |
9,742 9,742 | 9,742 |
11,627 11,627 | 11,627 |
Be | 10,484 | 10,484 | 10,484 | 10,484 | 10,484 | 52,420 |
Mot | 57,853 | 57,853 1! 57,853 | 57,853 | 57,853 | 289,265 |

UFA N° 10 052
Tiges/ha ESS Amé AAC

JAACIBIocs | AAC1 [ AAG2 | AAc3 © T  AAG4 |  AACS | Total |
Bi Tous | se | su | 8,169
en —

UFA N° 10 052
Tiges/ha Ess Complé AAC

AACIBlocs | AAC1 T AAC2 T AACS  [  AAC4 T AAcS | Tor Bnit |

m1] 16 | s160 see OT s169 | s169 | 41 |
B2 | ses | ss | sos | se | sem | 4° |
[_2150 | 9,150 | 9,150 |

Contenu Tiges TOP 50 AAC

AAGIBIoce | AACT | ANCZ | ANGS | ANC4 | AAGS | rorenx |
ms | 150 | 17966 | 17 |

70
Plan d'Amémgcmen de D'U.F.A 10.052

UFA N° 10 052
Contenu Tiges ESS Amé AAC
Bacs [amor LANG? [ane [AA | Ans | Toni |

Br | 22 | is | 7 | 124
Bz | 72 | 11868 | 204 | 10 | mé | som
[iaoe | 13202 | togs7 | 1224 | ses | sos17

B3 |
Bs5s |] ass32 | TE — ee  — sms
es |

Be |

DRE JE 2 Me 2
UFA N° 10 052

Contenu Tiges Ess Complé AAC

rs | mn
RU

En 7 ur ne ul “ue: LU un
Sn eee mOn ME UelEr 2

[_4031 | 3606 | 3329 | 3627 | 3586 | 18079 |
frotai___] 26223 | 24864 | 24360 | 26666 | 24748 | 124750 |

Les contenus des essences aménagées et des autres groupes d’essences par assiette annuelle sont
donnés en annexe.

4.43 Nature et régime des coupes

La méthode préconisée est celle des coupes multiples (système polycyclique) qui consiste à
n’enlever à chaque passage que des arbres mûrs, commercialement exploitables et laisse sur
pieds les tiges jeunes et d’âges moyens qui ne deviendront exploitables qu’au passage suivant.
Ce système déséquilibre moins l’écosystème originel quant au maintien de la biodiversité, du
régime des eaux et de la protection des sols.

L’abattage et le débardage entraînent une dégradation sensible des peuplements à laquelle il faut
ajouter, dans les deux ou trois ans qui suivent, une mortalité. Par l’ouverture du couvert qu’elle
crée, l’exploitation selon les expériences éprouvées déclenche une augmentation de
l'accroissement en diamètre. Mais cette augmentation se fait « à l’aveuglette » sur certains arbres
en fonction de l’hétérogénéité et de l’impact de l’exploitation. Il y a donc nécessité de faire
suivre cette dernière d’une intervention sylvicole pour uniformiser les effets de l’ouverture du
couvert.

4,44 Ordre de passage et lieux de prélèvement

L’ordre de passage proposé dans le cadre de cet aménagement s’est basé sur le réseau routier
existant et sur la localisation de la strate provisoire c’est-à-dire les assiettes de coupes exploitées
pendant la convention provisoire (cf carte de la strate provisoire et du réseau routier ci-
annexées),

SOTREF 71
Plan d'Aménegement de l'U.F_A 10.052

Ainsi, l’ordre de passage en coupe est présenté dans le tableau 34 ci-dessous. Pour la séquence
des coupes dans les blocs quinquennaux, le respect de l’ordre de passage est obligatoire parce
que cet ordre tient compte de l’accroissement moyen annuel des tiges pour obtenir un volume
plus ou moins constant à prélever pendant les cinq ans.

Un bouleversement de cet ordre conduira à un déséquilibre dans les approvisionnements pour
l'opérateur économique. Dans cet ordre, il faut remarquer que les blocs récemment exploités
seront parcourus en dernier lieu. Par contre, au sein d’un bloc quinquennal, les AAC peuvent être
exploitées dans un ordre qui dépend de l’opérateur économique et de l’AAC consécutive
récemment exploitée qui permet d’utiliser le réseau de pistes secondaires et routes existantes.

4.45 Ouverture et fe ure des blocs quinquennaux et AAC en exploitation

Selon l’ Arrêté n°255/A/MINEF du 25 mai 2001, un bloc peut être fermé en exploitation après
six (06) ans à compter de la date de son ouverture tandis qu’une AAC peut être fermée après
deux (02) ans. Ce système n’est pas seulement dans l’intérêt de l'exploitant mais aussi dans celui
d’une meilleure valorisation de la ressource, retombée attendue également de la mise en œuvre
des aménagements.

En effet, à cause de la composition floristique et de l’hétérogénéité de la forêt, des essences
délaissées lors d’un premier passage parce que non vendables peuvent être exploitées lorsque le
marché sera porteur, mais pendant un an seulement.

Donc le système qui n’autorise à l’opérateur qu’une seule année de retour dans le bloc ou l’AAC
précédent pendant qu’il ouvre les suivants, permet d’assurer une souplesse tout en la limitant
pour respecter la rotation fixée.

Tableau 34 : Ordre de passage ouverture ou fermeture des blocs en exploitation

première rotation
Bloc 1 Bloc 6
[6811 [Bloe2 [Bloc1 |

26 à 30 Bloc 6

D

La date de fermeture du bloc ou de l’ AAC correspond au début de la phase d’amélioration des
peuplements.

4.46 Volumes et effectifs à prélever

Les volumes et les effectifs à prélever par AAC et par bloc sont présentés aux tableaux ci-dessus
des sections 4412 et 4422 par groupe d’essences principales et pour les essences aménagées.
Plan d’ Aménagement de l'U.F.A 10.052

4,47 Inventaire d’exploitation

L'inventaire d'exploitation obËira aux Normes d'inventaire d'exploitation approuvées en 1995.
Cet inventaire, en plus de connaître le potentiel de la récolte, permettra de planifier les activités
sylvicoles et la voirie forestière, d’évaluer le potentiel d’avenir et d’ajuster le plan de gestion lors
de la mise en œuvre de l’aménagement proposé. Il sera exécuté un an avant l’exploitation, et ses
résultats doivent être approuvés.

Il aura la particularité plus précisément de tenir compte des tiges d’avenir à partir de 20 cm de
diamètre pour les essences aménagées.
Les différentes opérations à mener sont :

- L'établissement d’un parcellaire de l’AAC par découpage des unités de comptage (UC)
de 25 ha mesurant 1000 m dans le sens Ouest-Est et 250 dans le sens Sud-Nord. Ce
parcellaire peut être réalisé à partir des cartes existantes à une échelle convenable

- La matérialisation de ce parcellaire sur le terrain par l’ouverture des layons Ouest-Est et
Sud-Nord pendant laquelle on relève les détails hydrographiques, topographiques ainsi
que les différentes formations végétales traversées ;

- L'identification et le dénombrement des tiges des essences aménagées et la mesure de
leur DHP à partir de 20 cm;

- L'identification, le dénombrement des tiges des autres essences principales et du
Moambé jaune à partir du DME/ADM et même de l’ébène à partir du DME/ADM ;

- Le positionnement de ces tiges sur une carte au 1/10 000 à partir de la fiche dénommée
« croquis de l’unité de comptage » ;

- L'identification et la cartographie des tâches de sémis des essences aménagées.

4.48 Voirie forestière

La voirie forestière est constituée du réseau routier à créer dans l’UFA. Elle comprend les routes
principales, les routes secondaires, les pistes de débardage et de débusquage, les parcs à bois-
forêt.

Pour son implantation, une planification longtemps à l’avance et qui tient compte de la
localisation des zones riches, du relief, du réseau hydrographique et du réseau routier existant
ainsi que de la protection de l’environnement sera effectuée.

A cet effet, le réseau routier comme le prévoit les Normes d'Intervention en Milieu Forestier, ne
devra pas occuper plus de 3% de la surface productive (FOR) déjà prise en compte dans le calcul
de la possibilité.

L’implantation du réseau de pistes de débardage utilisera au mieux les résultats de l'inventaire
d’exploitation et de la topographie.

Le réseau de piste de débardage sera balisé à l’avance sur le terrain par la peinture à huile rouge
Ou tout autre moyen pour empêcher les tractoristes d’aller au hasard et de perturber inutilement
le couvert forestier par des aller/retour à la recherche de leur itinéraire. 5
Schématiquement selon le projet API Dimako, ce réseau est implanté en se basant sur les paquets
d’arbres en fonction de leur proximité. Chacun de ces paquets est raccordé par une piste de
Plan d'Aménagement de l'U.F.A 10052

débardage principale à la route ou à un autre paquet plus proche de la route. Des pistes de
débardage secondaires relient les pieds isolés à la piste de débardage principale. La figure ci-
après illustre ce réseau de piste de débardage.

En tous cas, l'opérateur doît se conformer aux dispositions des Normes d'intervention en milieu
forestier relatives au débardage (Chap XI);

Figure 3 : Planification du réseau des pistes de débardage

iPaquets d'arbres à exploiter @
Laÿon
{Piste principale —+
‘Piste secondaires —>

Parc

4.49 Enoncé d les d’exploitation :

Pour prélever les arbres, l’opérateur économique doit se conformer aux dispositions des Normes
d'intervention en milieu forestier, notamment celles concernant le chapitre X. Il doit à cet effet
se conformer aux prescriptions sylvicoles du plan d’aménagement et au cahier des charges.

Il doit observer particulièrement les règles suivantes :

- Respecter la possibilité en s’assurant que les grumes provenant des arbres abattus sont
numérotées, marquées et inscrites au carnet de chantier avant de subir quelques
transformations que ce soit ;

- Ne prélever que les arbres ayant atteint ou dépassé le DME/AME fixé par essence ;

- Ne jamais abattre lés portes graines identifiés ;

-- _ L’abattage doit être effectué par un abatteur qualifié qui applique les techniques
appropriées afin de minimiser les pertes ;

- _ L’abatteur doit effectuer un abattage directionnel lorsque c’est possible, de manière à
protéger les beaux sujets en régénération et à occasionner le moins possible de bris
d'arbres voisins ;

SOTREF 74
Plan d'Aménegcmeni de l'UF.A 10.052

- Ne pas exploiter les arbres situés dans les zones de part et d’autre des cours d’eau et
autour des marécages inondés en permanence ainsi que dans les zones à forte pente pour
éviter l'érosion des sols ;

. - Limiter à une certaine distance (500 m), le débusquage par des engins à chenilles. Le
reste de débardage se faisant en fonction de la pente et du poids des fûts, par des tracteurs
montés sur pneus entre le parc de tronçonnage et le parc de chargement bord-route, car ils
dégradent moins le sol.

44.10 Délimitation et classement de la forêt

La forêt ayant déjà été délimitée après des réunions de sensibilisation avec les populations doit
être classée pour sécuriser les diverses interventions forestières préconisées dans le cadre du
présent aménagement. Ce classement doit être sanctionné par un décret du Premier Ministre
comme le recommandent les textes en vigueur.

Après cette décision, les limites arrêtées dans cette décision devront être matérialisées sur le
terrain en procédant au bornage des principaux points par les services chargés des domaines.
Comme le recommandent les Normes d'intervention en milieu forestier, les limites définitives
doivent être matérialisées sur le terrain par une ou deux rangée(s) d’arbres des essences à
croissance rapide telles les Eucalyptus sp, le Teck (Tectona grandis ).

4.5 Régimes sylvicoles spécisux

Dans le cadre de cet aménagement, l’ébène a été choisie comme essence de groupe dit « essences
spéciales » parce que selon l’article 9(2) de la loi, l’ébène est un « produit forestier spécial » dont
les modalités d’exploitation sont fixées par la réglementation en vigueur.

Comme chaque produit forestier spécial, l’ébène est exploitée par permis d’exploitation accordé
après avis d’une commission compétente par le Ministre en charge des forêts pour une durée
maximale d’un (01) an non renouvelable (art 59 de la loi). A ce titre, dans le cadre de
l’aménagement, l’ébène va bénéficier des conditions sylvicoles assez spéciales.

En effet, cette essence devra être intégrée dans les opérations d’inventaire d’exploitation pendant
lesquelles, elle sera localisée sur le terrain et cartographiée pour éviter son abattage lors de
l'exploitation des autres espèces. Son exploitation obéira aux règles fixées par l’ Administration
et dont certaines sont évoquées plus haut. Elle ne devra, en aucun cas, être exploitée au- delà de
sa possibilité qui est de 0.0042 m3/ha et de sa possibilité annuelle dans chaque assiette donnée
en annexe.

46 Programme d'interventions sylvicoles

461$ ulture en peuplement naturel :

L'analyse des résultats de l’inventaire d'aménagement notamment ceux relatifs à la distribution
du nombre de tiges/ha par classe de diamètre, montre selon le tableau 35 ci-dessous que le
nombre de préexistants par hectare (tiges de diamètre compris entre 10 cm et 30 cm) est
supérieur à 15 tiges à l’hectare dans les douze strates de l’UFA 10.052.
Plan d'Aménagement de l'U.F.A 10.052

C’est autour de ce chiffre, selon les « Directives nationales d'aménagement durable des forêts
naturelles du Cameroun », qu’on décide de la méthode sylvicole à adopter pour améliorer les

peuplements.

. En effet, lorsque le nombre de préexistant est supérieur à 15 tiges/ha, la forêt est riche. Dans ce
: cas, les activités sylvicoles qu’on peut y mener consistent à avantager les jeunes tiges d’avenir
: qui passeront en exploitation lors de la 2° rotation pour compenser les prélèvements effectués au

; premier passage.

De cinq à quinze tiges par hectare, on peut procéder à l’enrichissement des peuplements c’est-à-
dire on opère par des plantations sous couvert des semis des essences qu’on veut régénérer par
diverses méthodes (grands layons, petits layons ou encore par plaçeaux). Au-dessous de cinq
préexistants à l’hectare, c’est la plantation en plein qui s’impose.

.… Tableau 35 : Evaluation du nombre de préexistant par hectare et par strate (10cm — 30 cm)

aménagées

DHC b [FOR [12.11 16.31 28.42

En fonction de la composition des strates de l’UFA 10.052 en nombre de préexistants et pour se
conformer au Système d’Information et de Gestion des Interventions Forestières (SIGIF) mis en
place par le MINEF, par lequel s’effectue l’émission de permis annuels d’interventions
forestières, le plan annuel d’opération dans le cas de la convention définitive pour une
concession, deux traitements sylvicoles codifiés sur les sept recommandés sont convenables pour
cet aménagement.

C’est la coupe à diamètre limite avec dégagement des arbres d’avenir (CDA ayant un code
SIGIF, 12), et le délianage (DEL code 60). CDA est un traitement sylvicole qui correspond en
fait à deux opérations : la coupe à diamètre limite et le dégagement des tiges d’avenir.

La coupe à diamètre limite consiste à prélever les tiges des essences commerciales « TOP 50 »
ayant atteint ou dépassé le DME/AME pour des essences aménagées et le DME/ADM pour les
principales 2 (diamètres limites).
Plan d'Amémgcment de l'U.F.A 10.052

Le dégagement des tiges d’avenir correspond à des opérations visant à éliminer les tiges sans
valeur commerciale pour le moment qui font concurrence à des tiges d’avenir d’essences de
valeur que l’on veut exploiter quand elles auront atteint le diamètre limite.

:_ Pour atteindre cet objectif, on procèdera aux éclaircies en dévitalisant par entailles autour des
tiges jugées indésirables à la machette. Ce qui va entraîner le dépérissement progressif de ces
tiges évitant ainsi les dégâts sur les sujets restés debout avec une chute brutale de leurs branches
et fûts.

Toute la superficie du massif, soit 70 912 ha connaîtra ces traitements sylvicoles. La carte jointe
en annexe localise ces traitements.

Pour ce qui est de l’intensité de ce traitement, selon les Directives Nationales d'aménagement
durable des forêts naturelles du Cameroun, si on enlève un arbre à l’hectare, il est bon
d’avantager pour une marge de sécurité 1,5 arbres/ha des essences dont le diamètre est inférieur
de 20 à 40 cmau DME/AME pour les essences retenues et au DME/ADM pour les autres
essences principales du Top 50. Ces tiges devront également être de bonne qualité.

Lorsque le choix est possible, les arbres à favoriser pour la 2°" rotation seront ceux éloignés des
… arbres exploités lors de la 1°" rotation.

L’éclaircie proposée correspondra à l’élimination de 2,5 arbres/ha. En suite, on procèdera au
délianage éventuel de ces arbres avantagés.

Sur le plan pratique, on désigne pour chacun des arbres d’avenir à avantager qui ont besoin
. d’éclaircie, les voisins les plus gênants (1 gros ou 2 moyens) appartenant à une espèce sans
. valeur. Les arbres seront immédiatement ceinturés en faisant des entailles avec la machette, la
‘ dévitalisation par l’utilisation des produits chimiques étant interdite par l’ Administration.

La désignation des arbres d’avenir à éclaircir se fera en utilisant les résultats de l’inventaire
d’exploitation dans une AAC qui-se fait un an avant l’exploitation. Et l’éclaircie pourra suivre
après l’exploitation pendant la période de fermeture de L’AAC.

La pratique de l’éclaircie permet de donner un « Coup de pouce final » aux arbres d’avenir
permettant d’obtenir en moyenne le même volume en fin de rotation.

462 Plantation d’enrichissement

En marge de cette sylviculture en peuplement Naturel, on pourra prévoir éventuellement
quelques plantations en plein dans les parcs à bois. Il s’agira des travaux d’enrichissement par
plantation des essences de lumière comme le Fraké, l’Ayous, le Framiré, qui sont à croissance
rapide. Selon les Directives Nationales pour l Aménagement Durable des Forêts naturelles du
Cameroun, les parcs représentent environ 0,5% de la superficie totale, soit 354,56 ha pour l’'UFA
10052. Le rythme de ces plantations sera de 12 ha/an pendant les trente ans de la première
rotation. Le nombre de plants requis est de 800 Plants/ha, soit 9600 Plants auxquels on ajoute les
regarnis pour les remplacements des sujets morts. Au total on pourra produire 10000 plants/an.

ramme de P jon de l’environnement :

En matière de protection de l’environnement, l’opérateur économique ainsi que les autres acteurs
impliqués dans l’aménagement forestier veilleront à respecter les Normes d'intervention en
: milieu forestier, notamment celles ayant trait à la protection contre l'érosion, contre les feux de
brousse et contre la pollution de l'air et de l’eau.
! Plus d'Aménagement de l'U.F A 18952

Ce programme vise également à éviter ou restreindre l’envahissement de la forêt par les

populations et à lutter contre les espèces nuisibles et les maladies.

Per ailleurs un dispositif fonctionnel de surveillance, de contrôle et de suivi des activités
| d'aménagement devra être mis en place.

4.71 Mesures contre Pérosion :

t

: En matière de lutte contre l’érosion, l'opérateur économique devra notamment :
- Eviter les déboisements des berges et des pentes sensibles notamment le long des rivières. A
cet effet, il devra se conformer à l’article 15 des Normes d'intervention en milieu forestier qui
impose la conservation d’une bande de 30 mètres de part et d’autre de la ligne naturelle des
hautes eaux des cours d’eaux et des marécages inondés en permanence.

- Dans le même sens, il devra éviter d’abattre les arbres dans cette lisière boisée. Il doit par
ailleurs veiller à ce que les populations riveraines ne déboisent la lisière pour la récolte du bois
. de feu et ne doit autoriser que le ramassage du bois mort (Art 16).

;- Eviter une destruction excessive de la végétation lors de l’ouverture des pistes de débardage et
! des routes d’accès au massif. Pour cela, il faut planifier la construction des routes avant
l’exploitation afin de stabiliser les sols et diminuer les risques d’érosion.

Plus précisément, il devra éviter de construire les routes, ou aménager un site de prélèvement de
sable dans les 60 mètres d’un plan d’eau à partir de la ligne naturelle des hautes eaux.

En tout cas, il devra se conformer aux dispositions des Normes d'intervention en milieu
| forestier relatives à la protection des rives des plans d’eau et celles concernant le tracé, la
construction et l'amélioration des routes forestières.
- Fermer certaines artères du massif à la circulation lors des périodes de pluies intenses.

- Mettre en place les infrastructures notamment routières selon les normes en vigueur.

4.72 Mesures contre les feux de brousses :

La surveillance de l’intérieur de la forèt permanente et autour des campements existants ou à
installer est sous la responsabilité du concessionnaire.

: Celui-ci veillera au respect de l'interdiction des feux de brousse même dans le cadre des activités
agricoles pour lesquelles les populations et le personnel de l’entreprise utilisent souvent le
système d’agriculture itinérante sur brûlis à l’intérieur et autour de l’UFA. L'usage du feu est
interdit pour l'abattage des arbres.
Pan d'Amémgement de l'UF A 10052

4.73 Mesures contre la pollution de l’air et de l’eau.

Pour éviter la pollution de l’air et de l’eau, l’opérateur économique devra principalement veiller
à:

- Eviter l’utilisation des polluants chimiques dans le cadre de la pêche, et que nul ne manipule le
carburant ou les lubrifiants dans les 60 mètres d’un plan d’eau (Articles 25 et 27 des Normes
d'intervention en milieu forestier). Notons aussi que lors de l’aménagement d’une piste de
débardage traversant un cours d’eau, un pontage doit être mis en place pour ne pas perturber
l'écoulement des eaux qui irriguent la forêt. Les arbres ou parties d’arbres tombés doivent être
enlevés.

Ainsi, les parcs à grumes et surtout les camps des ouvriers ne doivent pas être aménagés à moins
de 60 mètres du plan d’eau afin que les eaux usées et les déchets divers ne puissent pas polluer
l’eau. D’une manière générale, les dispositions des Normes d'intervention en milieu forestier
liées à la protection de la qualité de l’eau devront être observées (Chapitre V).

- Eviter de brûler les déchets d’usinage qui pourraient faire l’objet d’une utilisation pour la
chaudière ou mis à la disposition des populations nécessiteuses, bien que l’unité de
transformation soit localisée le plus souvent en dehors de l’'UFA ou de la zone habitée,

- L’on procèdera par ailleurs à une exploitation écologique de la forêt en faisant le moins de
gaspillage possible pour les espèces d’intérêt économique moindre, Pour ce faire, le personnel
commis à l’abattage devra être formé aux techniques modernes d’abattage, respectueuses des
populations d’avenir.

-+ Un effort de récupération du bois sera entrepris en forêt et aux différents parcs en vue d’une
meilleure utilisation de la matière ligneuse.

- Déverser les huiles usagées provenant de l’usine et des engins dans les fosses aménagées à
cet effet, même au niveau des parcs en forêt.

4.74 Mesures contre les insectes et les maladies

En cas de dégâts qui proviendraient des insectes et des maladies sur les arbres des peuplements,
l’opérateur économique veillera à informer l’ Administration forestière à temps pour lui permettre
de saisir les services compétents de la recherche en vue d’envisager de façon concertée des
mesures curatives à prendre.

Mais il serait judicieux de prendre des mesures préventives moins coûteuses dans le cadre des
activités de recherche qui seront menées dans le massif de concert avec le concessionnaire.

4.75 Mesures contre l’envahissement par les populations

Pour lutter contre l’envahissement du massif par les populations riveraines, il est primordial que
l’administration forestière :

»

SOTREF 79
Pen d'Aménagement de l'U FA 10.052

- Entreprenne urgemment la procédure de classement de la réserve pour sécuriser les activités
d'aménagement ;

- Responsabilise les populations par des contrats intéressés aux travaux d’entretien et de
surveillance des portions des limites de la concession appartenant à leur terroir, de manière
concertée avec l’opérateur économique.

’intérieur de la forêt permanente

Les activités autres que forestières notamment les activités agricoles seront réglementées voire
proscrites.

Certains droits d’usage seront restreints notamment la récolte des perches destinées à la
construction des cases ou à d’autres usages (voir section 424 ).

Au cas ou elles seront autorisées, les activités agricoles se feront dans le cadre des systèmes
agro-forestiers en l’occurrence la méthode taungya pour récupérer l’espace envahi.

4.76 Dispositif de surveillance et de contrôle :
4.761 Contrôle :

En matière de contrôle et de suivi des activités d’aménagement: le contrôle technique est
imordial

Le contrôle technique consistera en la vérification de l’application des normes techniques
;. notamment en ce qui concerne :

- L’exploitation forestière (cf. chap. IX des normes d’interventions en milieu forestier)

- La délimitation et le parcellaire (AAC et blocs quinquennaux) ;

- L’inventaire d’exploitation ; l

- La vérification du respect des prescriptions en matière d’exploitation par un inventaire de
recollement ;

- La vérification des prescriptions sylvicoles ;

- La vérification des cubages dans le parc à bois ;

- Le contrôle de la qualité des infrastructures mises en place.

Les rapports circonstanciés issus de ce contrôle seront adressés à l’ Administration forestière dans
les délais raisonnables pour validation ou sanction.

Le contrôle Administratif quant à lui, sera réalisé par les services compétents de l’administration
forestière suivant les règles et procédures en vigueur.

Dans l’un ou l’autre cas, la diligence est recommandée pour ne pas bloquer les activités de
l’opérateur économique.

SOTREF 80
Plan d'Aménegement de TU F.A 16.052

4.762 Dispositif de surveillance :

Autour de la réserve, l'opérateur économique devra baliser chaque entrée à l'UFA par les

. guérites et en assurer le gardiennage par un personnel équipé et qui sera assisté en temps utile par
‘ le personnel administratif commis au contrôle

4.763 Protection des sites d'intérêt mystico-culturel

Les connaissances traditionnelles des populations seront exploitées éventuellement en vue
d'identifier certains sites ou espèces d’intérêt mystico-culturel qui seront protégés.

4.8 Les autres aménagements :

Outre l’aménagement de la série de production du bois d’œuvre, les autres ressources du massif

. devront également bénéficier d’une attention particulière.

4.81 Structures d’accueil du public :

Certains sites à identifier notamment lors des inventaires systématiques comme potentiels
touristiques, scientifique ou d’enseignement feront l’objet d'aménagement par les
administrations compétentes avec possibilité d’y installer des campements et des bancs publics
etc.

Le mode d’exploitation des zones ainsi aménagées sera précisé par les administrations
compétentes de façon concertée.

4.82 Mesures de conservation et de mise du potentiel halieuütico-cynégétique :

Compte tenu des importantes potentialités halieutico - cynégétiques de la zone. Le plan de
gestion de ces ressources que nous préconisons prévoit :

- Que la pratique de la chasse ainsi que celle de la pêche seront régies par les dispositions
légales, sous le contrôle des services locaux de l’ Administration forestière et autres
administrations compétentes en veillant surtout au respect des périodes de fermeture et
d'ouverture de ces activités ;

- Les actions de sensibilisation des populations riveraines et des ouvriers de la société par
les agents de l’administration forestière ou les organisations non gouvernementales, et
autres projets exerçant dans ce domaine dans la zone de l’UFA 10.052 en utilisant entre
autre des affiches des espèces protégées à l’entrée de l’usine et aux postes forestiers et de
chasse de Mindourou et de Mbang ;
Plan d'Aménagcment de l'U F_A 10.052

- L'exploitation des connaissances et pratiques traditionnelles des populations sur la
conservation des ressources halieutico-cynégétiques notamment les périodes
d’interdiction de chasse et de pêche et les méthodes de pèche biologique.

- Que l'opérateur économique veille à ce que ses engins et conducteurs ne contribuent à
l’intensification du braconnage notamment par le transport des délinquants, des matériels
et des trophées.

-__ Lorsque les travailleurs sont logés en forêt, l’opérateur économique devra élaborer et
mettre en œuvre un plan d’approvisionnement en denrées alimentaires prévoyant
l'ouverture d’un économat ou le transport des travailleurs jusqu’aux villes ou villages les
plus proches pour leur ravitaillement afin de donner d’autres opportunités à ceux-ci de
trouver d’autres sources de protéines autres que le gibier.

On pourra également mettre en place un schéma d’aménagement de la faune conduisant à mettre
en réserve et en permanence deux assiettes annuelles de coupe consécutives, notamment celle en
cours d’amélioration et celle en exploitation ; la chasse étant libre dans le reste des assiettes
pendant l’ouverture officielle de la chasse.

À cet effet, l’autorité administrative locale doit mettre en place des textes particuliers pour
renforcer cette mesure.

Pour ce qui est de la conservation des ressources halieutiques, l’interdiction de l’emploi des
produits chimiques pour faire la pêche est à appliquer.

Toutes ces mesures devront être accompagnées par la promotion de l’élevage du petit gibier et
des poissons en étang dont les techniques sont bien connues.
L’appui des ONG et des services techniques de l’ Administration est recommandé.

483 Promotion et gestion des produits forestiers non ligneux :

En vue d’une gestion durable des produits forestiers non ligneux. La mise en œuvre d’une
stratégie de gestion des produits identifiés dans les enquêtes, celles-ci comprenant notamment :

- L'intégration dans la mesure du possible dans les inventaires d’exploitation des produits
majeurs en vue de maîtriser le potentiel et de connaître leur localisation ;
- La conduite des études pour maîtriser la production et les périodes de fructification.
- La maîtrise du circuit de commercialisation pour placer ces produits dans des zones à
forte demande et accroître ainsi les revenus des populations riveraines.

- La formalisation des modalités de gestion des produits forestiers non ligneux issus de la
concession dans le cadre des contrats intéressés passés entre les comités « Paysans —
forêts » et de l’ Administration forestière et/ou avec le concessionnaire.
4.85 Activités de recherche :

Les activités de recherche doivent tendre à maîtriser l’évolution de la forêt en vue de réajuster
l’aménagement et de constituer une banque de données.

Les actions à entreprendre dans ce cadre seront réalisées en collaboration avec les structures
compétentes sous la responsabilité financière de l’opérateur économique.

Elles comprennent l'installation des parcelles-échantillons permanentes ou d’observation pour le
suivi de l’évolution de la forêt. Une unité de comptage (U.C) de 25 ha sera réservée à cet effet
après exploitation par assiette annuelle de coupe (AAC) en vue notamment de l’observation des

paramètres suivants :

- phénologie ;

- accroissement moyen annuel en diamètre ;

- mortalité ;

- vigueur de la régénération après l’exploitation ;

: pathologie ;

- effet des interventions sylvicoles sur la croissance des tiges ;
- perturbations causées notamment au niveau de la faune

ie dégâts d’exploitation évalués par les services compétents etc.

Ces observations se feront chaque année et les résultats obtenus seront pris en compte dans la
révision du plan d'aménagement.

Par ailleurs, des études seront entreprises en vue d’affiner certains paramètres d’aménagement en
ce qui concerne :

- L'établissement des tarifs de cubage locaux ; |
- La détermination des coefficients de commercialisation propres au massif forestier…

Enfin, un effort particulier est demandé à l’opérateur économique en vue d’une utilisation accrue
dans la mesure du possible du Moambé jaune dite essence de promotion.

SOTREF 83
Plan d'Aménagement de l'UF_A 10.052

5 PARTICIPATION DES POPULATIONS A
L’AMENAGEMENT DE L’UFA.

SOTREF
Finn d'Amémagement de l'UF.A 10.052

5 Participation des populations à l'Aménagement de l'UFA

Selon René CATINOT (1997) : « Aucun projet d'aménagement ne peut être conduit à bonne fin
| sans l’adhésion totale des populations directement concernées par le massif forestier que l’on

:_ souhaite aménager. Cette adhësion peut être sérieusement motivée par l’intérêt que ces
populations en tireront ».

Le décret d’application de la loi n° 94/01 du 20 janvier 1994 portant régime des forêts, de la
faune et de la pêche va dans ce sens. Les textes subséquents prévoient en effet que 40% des taxes
de superficie à la charge des exploitants forestiers soient versées aux communes concernées pour
réaliser les œuvres sociales et de développement local telles que les routes, les écoles, les centres
de santé, les ponceaux, les terrains de jeux. Par ailleurs, 10% de ces redevances doivent être
reversées directement aux populations riveraines du massif.

Le but final visé par cette loi est de faire des populations des véritables partenaires de l’Etat dans
la gestion des forêts.

En dehors de ces faveurs prévues par la loi envers les populations autour du massif à aménager,
:_ pour obtenir l’adhésion des habitants des villages environnants, la participation de ceux-ci aux

travaux forestiers doit être envisagée et ce dans un cadre bien défini en bonne intelligence avec
l’opérateur économique et l’ Administration des forêts.

5.1 Cadre organisationnel et relationnel de la participation des populations

La participation des populations et leurs intérêts seront garantis dans le cadre des comités
paysans-forêts à créer et regroupant les représentants des villages concernés et leurs élus.

Les comités paysans-forêts joueront le rôle d’interlocuteurs agissant pour le compte des
populations qu’ils représentent et défendront leurs intérêts dans le système d’aménagement
préconisé.

En — ces comités auront :
Un rôle de sensibilisation et d’animation dans les villages ;
- Un rôle d’information des villageois sur les activités d’aménagement ;
- Un rôle de supervision et de suivi de l’exécution des travaux et des activités en forêt par
les populations suivant les contrats passés avec l’administration ;
- Un rôle de collaboration en matière de surveillance et de contrôle de l’'UFA ;
- Un rôle de résolution des conflits.

La composition de ces comités, qui sera Arrêtée par l’ Administration inclura néanmoins en son
sein selon le cliché sociologique de la zone :
"+ Les chefs des villages concernés ;

- Les représentants des associations des jeunes et des femmes de ces villages ;

- Les représentants des associations des Pygmées ;

- Les représentants des religions présentes dans la région ;

- Un représentant de l’ Administration Territoriale ;

- Un représentant de l’administration forestière ;
Plan d'Aménagement de FU FA 10.052

- L'opérateur économique ou son représentant.

En fonction de la répartition spatiale des villages et de leurs effectifs, nous préconisons la
création de quatre (04) comités paysans-forêts, à savoir :

- Pour l’Arrondissement de Ndélélé
- Un comité paysans-forêts regroupant les villages : Ngotto, Sienghot, Mbembesso, Kobi,
Alanda.
- Un comité paysans-forêts comprenant les villages : Kentzou II, Tikondi, Tindi,
Nakombo, Bélengou, Dongongo.
- Un comité paysans-forêts regroupant les villages : Dongali, Gbagbalé, Mindourou,
Békaré et Andembiamo.
- Dans l’Arrondissement de Mbang un seul comité paysans-forêts regroupant les villages :
Bangué, Kagnol II, Djampiel.

5.2 Mécanisme de résolution des conflits

Les conflits qui naîtraient de la mise en œuvre des activités d’aménagement seront résolus dans
le cadre des règlements en vigueur dans le secteur forestier.

Mais s’ils revêtent un caractère local, ils trouveraient des solutions à travers un comité local à
créer à cet effet qui comprendrait :

- L'autorité administrative ;

- Les autorités traditionnelles ;

- L'administration forestière locale ;

- Les représentants des deux comités paysans-forêts ;

- Lesélus.

Les modalités de fonctionnement de ce comité seront définies par l’ Administration forestière de
concert avec les autres parties. De toutes les façons, un compte rendu des résolutions adoptées au
cours de chaque session est transmis au Ministre des Forêts. En cas de persistance du conflit,
l’on fera recours à l’arbitrage du Ministre chargé des forêts.

La création des comités paysans-forêts et du comité local du règlement des conflits est formalisé
par des Arrêtés préfectoraux qui préciseront par ailleurs leurs modalités de fonctionnement.

5.3 Mode d’intervention des populations dans l’aménagement

L ‘implication des populations dans l'aménagement se fera à travers :

- Le recrutement pour faire partie des effectifs du personnel de la société travaillant dans
les activités d’exploitation, à l’usine et dans la mise en place des infrastructures. Pour
cela, le recrutement des riverains sera prioritaire à qualification égale ;

- La sous-traitance des travaux par les contrats intéressés passés avec l’ Administration
forestière ou l’opérateur économique en passant par les comités paysans: forêts. Les
travaux peuvent être des travaux de délimitation du massif forestier, de sylviculture, de
contrôle et de surveillance ;
Pins d'Aménagement de l'UF A 10.052

La jouissance des droits d’usage sur l’ensemble de l’espace communautaire englobant les
forêts du domaine non permanent, mais également celle de l’'UFA en respectant les
prescriptions du présent plan d’aménagement ;

La réservation et/ou la reconnaissance et puis l’assistance à la gestion des forêts
communautaires existantes ou à créer au profit des populations riveraines bénéficiaires.

SOTREF 87
Plan d'Aménagement de l'UF.A 10.052

6 REVISION DU PLAN D’AMENAGEMENT

88
Plan d'Amésegement de l'U.F_A 10.052

6i La Révision

La révision du plan d’aménagement ainsi que le plan quinquennal de gestion se fera tous les cinq
(05) ans. Pour cela, on se servira des expériences acquises lors de la gestion des premières cinq
AAC du premier bloc.

Au vu des difficultés rencontrées, certains éléments pourraient être négociés par l’opérateur
économique auprès de l’administration forestière et on en tiendra compte dans la révision du
plan.

62 Suivi de l’am ement forestier

Il sera mis en place un système d’archivage ainsi qu’une base de données notamment en ce qui
concerne :

- Les textes, notes de service concernant le massif ;

- Les données des inventaires forestiers (inventaire d’aménagement et inventaire

d’exploitation) ;

- Les données sur la production forestière et la production industrielle ;

- Les inventaires de recollement ;

- La sylviculture;

- La recherche ;

- La fiscalité ;

- Etc.
Ces données seront judicieusement exploitées pour le suivi de l’aménagement ainsi que pour la
‘révision du plan d'aménagement et du plan quinquennal de gestion.

63 Formation
Dans le cadre de la mise en œuvre du plan d'aménagement, la SOTREF devra disposer d’un
personnel qualifié et expérimenté pour la conduite des activités. A cet effet, une cellule

d'aménagement qui sera assisté par un bureau d’étude spécialisé pendant 1 à 3 ans. Celui-ci
pourra également assurer la formation de ce personnel.

SOTREF 89
Plan d'Amésagement de l’U.F.A 10.052

7 BILAN FINANCIER ET ECONOMIQUE

SOTREF

90
Plan d'Aménagement de l'U.F.A 10.052

7 Bilan Financier et économique
Compte tenu du fait que tous les coûts ne sont pas maîtrisés, il est difficile d’établir à priori un

bilan financier et économique de l’aménagement. Pour résoudre le problème, la SOTREF devra
tenir une comptabilité pour présenter ce bilan après les cinq premières années.

91
Bibliographie

API Dimako 1995 ;

MINEF 1992 ;
MINEF 1992 ;
MINEF 1995 ;
MINEF 1995 ;
MINEF 1997 ;

MINEF 1997 ;

MINEF 1998 ;
MINEF 1998 ;
MINEF 1998 ;

NKIE M. 1994 ;

ONADEF 1991 ;
ONADEF 1992 ;
ONADEF 1995 ;

ONADEF 1994 ;

ONADEF 1995 ;

ONADEF 1998 ;

ONADEF 1999 ;

Plan d'Aménagement de l'U.F.A 10.052

Généralités sur l’aménagement des forêts de production de la Province de
l'Est.

Schéma d’utilisation des terres forestières du Sud Est Cameroun
Plan de zonage : Cas du Cameroun, zone méridionale

Généralités sur l'aménagement des forêts de production de l’EST.
Plan d'aménagement de l’UFA 10.011.

Procédures de contrôle des opérations forestières.

Guide d’élaboration des plans d’aménagement des forêts de production
du domaine forestier permanent de la République du Cameroun.

Méthode de classement des forêts.

Procédures d’approbation et de suivi des plans d'aménagement.
Procédures annuelles pour l’exploitation forestière.

Estimation des coefficients de commercialisation de trois essences
forestières (Ayous, Bété, Sapelli) dans la Zone de Dimako : Cas de la
SFID.

Normes d’inventaire d'aménagement et de pré-investissement.
Inventaire des ressources forestières phase IV, rapport général.
Normes d’inventaires d’exploitation.

Etude des résidus de bois en forêt et dans l’industrie, et des dégâts causés
par l’exploitation forestière du Cameroun.

Politique de régénération et d’aménagement des forêts.

Directives nationales pour l’aménagement durable des forêts du
Cameroun.

Rapport d’inventaire d’aménagement de l’UFA 10.011.

République du Cameroun 1994 ; Loi N° 94/01 du 20 janvier 1994 portant régime des forêts

de la pêche et de la faune.

République du Cameroun 1995 ; Décret n° 95/33 du 23 août 1995 fixant les modalités du

régime des forêts.

SOTREF 92
Flan d'Amésegcment de l'U.F_A 10.052

MINEF 1998 ; Normes d’intervention en milieu forestier
MINEF 2001 ; Arrêté n°222/A/MINEF du 25 Mai 2001

AP, DIMAKO, 1995 : Plan d’amenagement de l’UFA 10.060

CATINOT, R L'aménagement durable des forêts denses tropicales humides.

93
Piun d'Aménagement de l'UFA 10052

Annexes

SOTREF
Plan d'Aménagement de l'U.F.A 10.052

Contenu des AAC des blocs
B N° 1 /AAC1 : Superficie FOR : 2836
Superficie Totale : 2836

k Rouge

RE D
: ms
Lo en
A EE L
a SE

Ro

ns

CE

of

SE

|

OS

Es

>

es
ï

LA

ra

œ

95
U

Plan d'Aménagement de F'U.F.A 10.052

B N° 1/ AAC2 Superficie FOR : 2792
Superficie Totale : 2792

Aiélé / Abel 80 46 917
RER CE PP
Bahia 80 75 474

4659

Dabéma
Doussié rouge

© [Fraké / Limba 17604

8
8

Padouk Rouge

2
8

Tail 17477

Comphmannis To 2
a

EE
I A
A

SOTREF

96
Plan d'Aménagement de l'U.F.A 10.052
B N° 1/ AAC 3 Superficie FOR : 2856
Superficie Totale : 2856

47 901
1353 12097

Aiélé / Abel

ep

Aningré R
[Ayous/Obèché

>

29792
466
4578
4373
317
2271
17296
828

.,@
=.

ë

oo
D

Doussié rouge

raké / Limba

Fe
o
œ

ë

:

957

LE]
S
L2

n "
s
2.
©
[+
x
pi
o
£
&
e

Tali 17172

CO EE se
SR D

507

I
A

SOTREF

97
Plan d'Aménagement de l'U.F.A 10.052

B N° 1/ AAC 4 Superficie FOR : 2811
Superficie Totale : 2811

Aiélé / Abel
Alep

ON EE

SOTREF

98
Aiélé / Abel

Aningré R
Ayous/Obèché

Doussié rouge

Fraké / Limba

Padouk Rouge
Sipo

Tall

© Plan d'Aménagement de l'U.F.A 10.052

B N° 1/ AAC 5 Superficie FOR : 2795
Superficie Totale : 2795

ihcs dar}

bei

1811 29837

a] 8
|
œ
ë

4379

2274
17323

L=]

D SP
D
D A PS

Ps

* SOTREF

99
Plan d'Aménagement de l'U.F.A 10.052

B N° 2/AAC 1

Superficie FOR : 2473
Superficie Totale : 2473

Aiélé / Abel

>
8

DE
215
£a
els
ol ®
S|
$
=
à

. [Eyong

8| 3 F4
ARAIE
| — e.
= &
5 =
3 ©
[=

gl ls
œ

|
ri
L
Tv
©
:
S
3

À
FA
œ
@

Koto

&
°
£
x
2
©
£
e
©

Tali

Complémentaire Top 50

Promotion

ÿ
EX

Bourrage

100
© Plan d'Aménagement de l'U.F.A 10.052

B N° 2/AAC2 Superficie FOR : 2445
Superficie Totale : 2445

>
œ
$
Ë
8

&
S

11187

>
o
D
!
à

œ
o

34367

œ
e

AE
&| z| °| 3
51e
AE:
8] 2
8
ré
LS

70

3733

19136

840

«

517

17

783

SOTREF 101
EGNETRUE

=]
[2

Aiélé / Abel

ep

Aningré R
Ayous/Obèché
Bahia

>

ë

Dabéma

Fraké / Limba

lomba

Kossipo

Kotibé

Padouk Rouge
Sapelii

[e}
1
£
&
Fi
œ
€
a
©
œ| œ| | œ

[Tali

AMG HS

Complémentaire Top 50

(CHERE TER
Promotion
Spécial

Bourrage

ER

Plan d'Aménagement de l'U.F.A 10.052

B N° 2/AAC 3

1368

1971

EN
D. |

10180

*

SOTREF

Superficie FOR : 2451

Superficie Totale : 2451

VOICE

3793

1972
19444

102
>
œ
a
ë
®.

Aningré R

&
ô
A
[e]
le
$
>
&.

Bahia

CEE
S|E| 0! $
2|4|
2,013
&| »
3
£
&
©

© [Fraké / Limba
Homba

troko

Kossipo
Kotibé

Koto

Okan

Padouk Rouge
Sapelli

Total

œ
L=2

Plan d'Aménagement de l'U.F.A 10.052

80

|

90 1994 19666
80 848
110 864
100 74
60 531

à

B N° 2/ AAC 4

Œ

_
[=1
L-:}

2! ©

2
œ
ji |

687

SOTREF

Superficie FOR : 2452
Superficie Totale : 2452

11497

£

35318

3837

804

5

1860
Plan d'Aménagement de l'U.F.A 10.052

B N°2/AAC5 Superficie FOR : 2472
Superficie Totale : 2472

Ed

ea
el

RS RS

_#—

Parure | 5

Sas | a

se A
A D M
D

CS
RE

SOTREF

104
EEEE
3 215 =
“| £a Q
| à ë
&| ? EA
o
J
@-

8
;
ë

F4 ni]

&| &| 8| 5] 3
+ oi x Li
g| | © &
&| © |
LL [ms
3

Fa

ÿ

! Plan d'Aménagement de l'U.F.A 10.052

B N° 3 /AAC 1 Superficie FOR
Superficie totale
CS! ë . tt
RE PE
(RSR EL)
es
80 87 973
80 2907 45791

80 696 6831
7 PE

8

8
œ ©

Lx]
œ
@
o

2435
2435

Says LE PR

Fe D

Tail 1949 14628

Complémentaire Top 50 8660 44773

Promotion" "|" | æ2 1772 __
Spécial 28
Bourrage ER 47770 223967 D |

=

05
Plan d'Aménagement de l’U.F.A 10.052

B N° 3/ AAC2 Superficie FOR 2436
Superficie totale 2436

Aiélé / Abel
Alep

nm
L=3

œ
a

Complémentaire Top 0 GS re |
Promotion | À 66 À M |
Epéca _— DE

SOTREF \

En

06
Plan d'Aménagement de l'U.F.A 10.052

B N°3 /AAC 3 Superficie FOR 2434
Superficie totale 2434
RE EE
Au CO PR EE
Aningré R 80 - 781
Ayous/Obèché 80 2333 36751

Bahia
Bété
Dabéma

96 572

| ©
sl $

œ
e

80

è

1757
17657

” [Fraké / Limba

|
|__|
ES
CAE
Ge _—
Padouk Rouge 2917 Ni
ES

[.]
2
=
1
2
œ
=
©
=
Le]
œ

2
Tali 70 11740 |
EE nn
Complômentaire Top 50 Su se
CE
CE PE € RE ES
Bourges À 7 | 2 | |
D

SOTREF . 107
. Plan d'Aménagement de l'U.F.A 10.052

B N°/ 3 AAC 4 Superficie FOR 2435
Superficie totale 2435

Doussié rouge
Eyong
: [Fraké 7 Limba

“
œ
©!

Complémentaire Top 50 Ge a |
Promotion" À À | M2 |

LL
ourrage 47770 223968

SOTREF

ren

08
Plan d'Aménagement de l'U.F.A 10.052

B N° 3/AAC 5 Superficie FOR 2428

Superficie totale 2428
a"

Aiélé / Abel

ur
o

Aningré R
Ayous/Obèché

eu
L=]

|
8

Dabéma
Doussié rouge

Fraké / Limba

Kotibé
Padouk Rouge

Complémentaire Top 0
Pr ton À | M0 | Me |
D ES

8

7

œ

(Q
70

Spécial

Bourrage [| M6 | 2 |
RS

SOTREF 109
Fraké / Limba

lomba

Plan d'Aménagement de l’U.F.A 10.052

B N° 4/AAC 1 Superficie FOR : 2562
Superficie Totale : 2562

5412

657

SOTREF

110
Plan d'Aménagement de l'U.F.A 10.052

B N° 4/ AAC2 Superficie FOR : 2561
Superficie Totale : 2561

571
47547
870

9037
. [Doussié rouge
Eyong

Fraké / Limba

Padouk Rouge
Sapelili

ipo
Tali

Promotion

SOTREF

111
Aiélé / Abel

Plan d'Aménagement de l'U.F.A 10.052

B N°4/AAC 3 Superficie FOR : 2562
Superficie Totale : 2562

œ
[=]

CÉ
L=1

nm
L=]

œ
o

=.
L=3

ES

8
C2

SOTREF

112
Aiélé / Abel

Plan d'Aménagement de l'U.F.A 10.052

B N° 4 /AAC 4

Superficie FOR : 2555
Superficie Totale : 2555

80

wm
FT
Es
5

&
&
è

ea
o £
—_

œ
[=]

Fraké / Limba

[e)
ô
£
&
&
8
É
&
5]
‘ CÉCELE °

a)
2
e&
©
£
x
À
©
£
e
Se
ms
œ
=]
8l ©

Sapelli

Tali

"
L=}

©
B
C2

78

SOTREF

113
© Plan d'Aménagement de l'U.F.A 10.052

B N° 4/AAC 5 Superficie FOR : 2561
Superficie Totale : 2561

Doussié rouge

Fraké / Limba

Padouk Rouge

70

e| |.
é| S

L=]

!

ue
|=2
œ

SOTREF
© Plan d'Aménagement de l’U.F.A 10.052

B N° 5/ AAC 1 Superficie FOR : 2107
Superficie Totale : 2107

Alélé / Abel

"|
&
|
[2]
œ
o

3835 44467

EE 4:
L=]

Ayous/Obèché

8854

-
eT
-
er]

œ
S
g
FN

a
ë

: [Doussié rouge

«
L=]

Fraké / Limba 16590
295 1745

993

8
ê

276

uk Rouge

[=]

2

D
SE RS RE

1

76
246960

SOTREF

115
Plan d'Aménagement de l'U.F.A 10.052

B N° 5 /AAC2

SOTREF

Superficie FOR : 2100
Superficie Totale : 2100

96

8682

116
Plan d’Aménagement de l'U.F.A 10.052

B N°5/AAC 3 Superficie FOR : 2035

Superficie Totale : 2035

865 5161

Ê
ë

«

8

94 627
4369 50660

162 664
° 1956 10087
1109

2679

|

œ
Lo
EN
en
œ
D

136

1792 9043

4166

8»
S
œ
2
£
ÿ

a
el
o

50692

SOTREF
Plan d'Aménagement de l'U.F.A 10.052

B N° 5/AAC 4 Superficie FOR : 2130
Superficie Totale : 2130

Fraké / Limba

llomba

Padouk Rouge
Sapelli
Sipo

SE ES
RE M PO rs

SOTREF

118
. Plan d'Aménagement de l'U.F.A 10.052

B N° 5/ AAC 5 Superficie FOR : 2139
Superficie Totale : 2139

Alélé / Abel

ep

Aningré R
JAyous/Obèché

=.
L=3

>
8

976

4929

è

Bété

Dabéma
Doussié rouge 1252 116
2036

nm
|
©

a
L=]

Fraké / Limba

llomba

8

1276

o
wo
+

Le
bc

Tali

6665 39761

L'] Q L']
8 s à
3 3 n
è z £
8 A à
8 8 3
3 €
rs «@
5 [2
Q
vd

SOTREF 119
Plan d'Aménagement de l'U.F.A 10.052

B N°6/AAC 1 Superficie FOR : 1812
Superficie Totale : 1812

Alep 70 540 4876
Ayous/Obèché 80 2480 47866
EE ML a
Dabéma 511 7148

1705
1830 17858
1878
1069

œ| ©
: 44:
: j

Kossipo
Kotibé

mn Ü
ri e
zx [+
rs e
Le 8.
Ce &
c =
 |i
. e

ec]

kan 1098

3
È
c
£

100

î

ue

LÉ
o

SOTREF 120
Alep
Aningré R | # |
Ayous/Obèché 80
Bahia 80

8

oO
ô
Ë
&
8
L=
&
C2

Plan d'Aménagement de l'U.F.A 10.052

B N° 6 /AAC2

573

2630

1187

ê

ES

oto

8 3
FA ë.
8 c
EI
1]

SOTREF

Superficie FOR : 1813
Superficie Totale : 1813

5171

F2
D
©œ

50757
6

&
8

121
Plan d'Aménagement de l'U.F.A 10.052

B N°6 /AAC 3 Superficie FOR : 1810
Superficie Totale : 1810

406

65 646

80 : 169 2049

| +

129 1654

ne]
L=)

Complémentaire Top 31126

ë
8

50353 228997

Plan d'Aménagement de l'U.F.A 10.052

B N° 6/ AAC 4 Superficie FOR : 1815
Superficie Totale : 1815

MOAEPTAUE IAE QUE stppet 2 eitE

été } Abel

ep
Aningré R
Ayous/Obèché
Bahia

été
Dabéma

386
5070

,

œ
o

œ
8| 8] à

œ| œ
8| 8| à

Doussié rouge

8

Eyong

un
8
&
[en
3
a
C3
8

œ)
L=]
a
œ
es

8
D

0

; > si
= 2
©
: =
us =
: 8
£
e
C2

RÉGE " Ë +.

o s.

SOTREF 123
Plan d'Aménagement de l’U.F.A 10.052

B N° 6/AAC 5 Superficie FOR : 1813
Superficie Totale : 1813

œ
nm
LE
Li
mn
| |

«
L=3

ES
=

Doussié rouge

__® |
9
9
Eu
0
0
9
9
9
9
0
|
LT
D

L=

_
œ
LA

"
o

"|

EE
OS RS RS

SOTREF N 124
